 
Exhibit 10.3
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


$350,000,000


CREDIT AGREEMENT


CCO HOLDINGS, LLC,
as Borrower,


BANC OF AMERICA SECURITIES LLC
and J. P. MORGAN SECURITIES INC.,
as Co-Lead Arrangers


BANC OF AMERICA SECURITIES LLC, J. P. MORGAN SECURITIES INC.,
CITIGROUP GLOBAL MARKETS, INC., CREDIT SUISSE SECURITIES (USA) LLC AND
DEUTSCHE BANK SECURITIES INC.
as Joint Bookrunners


BANK OF AMERICA, N.A.
as Administrative Agent


BANC OF AMERICA SECURITIES LLC and J. P. MORGAN SECURITIES INC.
as Co-Syndication Agents


and
CITIGROUP GLOBAL MARKETS, INC., CREDIT SUISSE SECURITIES (USA) LLC
And DEUTSCHE BANK SECURITIES INC.
as Co-Documentation Agents
 
Dated as of March 6, 2007





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
 

SECTION I. DEFINITIONS
 1
          Section 1.1. Defined Terms
 1
  Section 1.2.
Other Definitional Provisions
29

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
29
          Section 2.1.
Commitments
 29
  Section 2.2.
Procedure for Borrowing
 30
  Section 2.3.
Repayment of Loans
 30
  Section 2.4. [RESERVED]
30
  Section 2.5. [RESERVED]
 30
  Section 2.6. Fees
30
  Section 2.7. [RESERVED]
 30
  Section 2.8. Optional Prepayments
 30
  Section 2.9. Mandatory Prepayments
 31
  Section 2.10. Conversion and Continuation Options
 31
  Section 2.11. Limitations on Eurodollar Tranches
 31
  Section 2.12. Interest Rates and Payment Dates
 32
  Section 2.13. Computation of Interest and Fees
 32
  Section 2.14. Inability to Determine Interest Rate
 32
  Section 2.15. Pro Rata Treatment and Payments
 33
  Section 2.16. Requirements of Law
 34
  Section 2.17. Taxes
 35
  Section 2.18. Indemnity
 36
   Section 2.19. Change of Lending Office
 37
   Section 2.20. Replacement of Lenders
 37

                                                      

SECTION 3. [RESERVED]
38

 

SECTION 4. REPRESENTATIONS AND WARRANTIES
38
     
 
  Section 4.1.
Financial Condition
38
  Section 4.2.
No Change
 38
  Section 4.3. Existence; Compliance with Law
 38
  Section 4.4. Power; Authorization; Enforceable Obligations
 38
  Section 4.5. No Legal Bar
39
  Section 4.6. Litigation
 39
  Section 4.7. No Default
 39
  Section 4.8.
Ownership of Property; Liens
 39
  Section 4.9.
Intellectual Property
 39
  Section 4.10. Taxes
 39
  Section 4.11. Federal Regulations
39

Section 4.12.
Labor Matters
40
  Section 4.13. ERISA
40
  Section 4.14. Investment Company Act; Other Regulations
 40
  Section 4.15. Subsidiaries
40
  Section 4.16. Use of Proceeds
 40
  Section 4.17. Environmental Matters
41

 

--------------------------------------------------------------------------------




Page
 

  Section 4.18.
Certain Cable Television Matters
 41
  Section 4.19.
Accuracy of Information, Etc.
 42
  Section 4.20. Security Interests
 42
  Section 4.21. Solvency
 43
  Section 4.22. Certain Tax Matters
 43

 

SECTION 5. CONDITIONS PRECEDENT
43
          Section 5.1.
Conditions to Initial Borrowing
43
  Section 5.2.
Conditions to the Extension of Credit
 43

 

SECTION 6. COVENANTS
44
     
 
  Section 6.1.
[RESERVED]
44
  Section 6.2.
[RESERVED]
44
  Section 6.3. Reports
 45
  Section 6.4. Compliance Certificate
 45
  Section 6.5. Payment of Taxes
45
  Section 6.6 Stay, Extension and Usury Laws
 45
  Section 6.7. Restricted Payments
 45
  Section 6.8.
Investments
 48
  Section 6.9.
Dividend and Other Payment Restrictions Affecting Subsidiaries
 49
  Section 6.10. Incurrence of Indebtedness and Issuance of Preferred Stock
 50
  Section 6.11. Asset Sales
 53
  Section 6.12. Sales and Leasebacks
 55
  Section 6.13. Transactions with Affiliates
 55
  Section 6.14. Liens
 56
  Section 6.15. Existence
 56
  Section 6.16. Change of Control
 56
  Section 6.17. Limitations on Issuances of Guarantees of Indebtedness
 57
  Section 6.18. [RESERVED]
 58
  Section 6.19. Application of Fall-Away Covenants
 58
  Section 6.20. Fundamental Changes
 58

 

SECTION 7. [RESERVED]
59

 

SECTION 8. EVENTS OF DEFAULT
59

          Section 8.1 Events of Default
59

Section 8.2.
Acceleration
61
  Section 8.3. Other Remedies
 61
  Section 8.4. Waiver of Existing Defaults
 61
  Section 8.5. Priorities
 61

 

SECTION 9. THE AGENTS
62
          Section 9.1 Appointment
62

Section 9.2.
Delegation of Duties
62
  Section 9.3. Exculpatory Provisions
 62

Section 9.4. Reliance by Administrative Agent
 62
  Section 9.5. Notice of Default
 63
  Section 9.6. Non-Reliance on Agents and Other Lenders
 63
  Section 9.7. Indemnification
 63
  Section 9.8. Agent in Its Individual Capacity
 64
  Section 9.9. Successor Administrative Agent
64

--------------------------------------------------------------------------------


 
Page
 

  Section 9.10. Co-Documentation Agents and Co-Syndication Agents
64
  Section 9.11. Intercreditor Agreement
64

 

SECTION 10. MISCELLANEOUS
64
          Section 10.1
Amendments and Waivers
 64
  Section 10.2
Notices
66
  Section 10.3
No Waiver; Cumulative Remedies
 67
  Section 10.4 Survival of Representations and Warranties
 67
  Section 10.5 Payment of Expenses and Taxes
 67
  Section 10.6 Successors and Assigns; Participations and Assignments
 68
  Section 10.7
Adjustments; Set-off
71
  Section 10.8 Counterparts
 71
  Section 10.9 Severability
 71
  Section 10.10 Integration
 72
  Section 10.11 GOVERNING LAW
 72
  Section 10.12 Submission to Jurisdiction; Waivers
72
  Section 10.13 Acknowledgments
72
  Section 10.14 Release of Liens
73
  Section 10.15 Confidentiality
 73
  Section 10.16 WAIVERS OF JURY TRIAL
 74
  Section 10.17 USA Patriot Act
 74

 
 
SCHEDULES:
 
1.1 Term Commitments
4.15 Subsidiaries
4.20(a)  UCC Filing Jurisdictions


EXHIBITS:
 
A Form of Pledge Agreement
B Form of Intercreditor Agreement
C Form of Closing Certificate
D [RESERVED]
E Form of Assignment and Assumption
F-1 Form of New Lender Supplement
F-2 Form of Incremental Facility Activation Notice
G Form of Exemption Certificate
H [RESERVED]
I Form of Notice of Borrowing


 

--------------------------------------------------------------------------------




CREDIT AGREEMENT, dated as of March 6, 2007, among CCO HOLDINGS, LLC, a Delaware
limited liability company (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, together with any successor, the “Administrative Agent”), BANC OF
AMERICA SECURITIES LLC and J.P. MORGAN SECURITIES INC., as co-syndication agents
(in such capacity, the “Co-Syndication Agents”), and CITIGROUP GLOBAL MARKETS
INC., CREDIT SUISSE SECURITIES (USA) LLC and DEUTSCHE BANK SECURITIES INC., as
co-documentation agents (in such capacity, the “Co-Documentation Agents”).
 
W I T N E S S E T H :
 
WHEREAS, the parties hereto wish to provide for the making of Loans and
Incremental Loans (each as defined below) by the Lenders to the Borrower on the
terms set forth herein.
 
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:
 
SECTION 1.    DEFINITIONS
 
1.1.  Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.
 
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100th of 1%) equal to the greater of (a) the Prime Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%. Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
 
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
 
“Acquired Debt”: with respect to any specified Person:
 
(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, whether or
not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary of, such
specified Person; and
 
(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.


“Administrative Agent”: as defined in the preamble hereto.
 
“Affiliate”: as to any specified Person, any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such specified Person. For purposes of this definition, “control,” as used with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise; provided that beneficial ownership of 10% or more of the Voting Stock
of a Person shall be deemed to be control. For purposes of this definition, the
terms “controlling,” “controlled by,” and “under common control with” shall have
correlative meanings.
 

--------------------------------------------------------------------------------


 
“Affiliate Transaction”: as defined in Section 6.13.
 
“Agents”: the collective reference to the Co-Documentation Agents, the
Co-Syndication Agents and the Administrative Agent.
 
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (1) the aggregate Term Commitment of such Lender in effect at such
time and (2) the aggregate then unpaid principal amount of such Lender’s Loans.
 
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”: this Credit Agreement, as further amended, supplemented or
otherwise modified from time to time.
 
“Applicable Margin”: (a) with respect to ABR Loans other than Incremental Loans,
1.5% per annum and, with respect to Eurodollar Loans other than Incremental
Loans, 2.50% per annum; and
 
(b) with respect to Incremental Loans, such per annum rates as shall be agreed
to by the Borrower and the applicable Incremental Lenders as shown in the
applicable Incremental Facility Activation Notice.
 
“Approved Fund”: as defined in Section 10.6.
 
“Asset Acquisition” means (a) an Investment by the Borrower or any of its
Restricted Subsidiaries in any other Person pursuant to which such Person shall
become a Restricted Subsidiary of the Borrower or any of its Restricted
Subsidiaries or shall be merged with or into the Borrower or any of its
Restricted Subsidiaries, or (b) the acquisition by the Borrower or any of its
Restricted Subsidiaries of the assets of any Person which constitute all or
substantially all of the assets of such Person, any division or line of business
of such Person or any other properties or assets of such Person other than in
the ordinary course of business.
 
“Asset Sale”:
 
(1) the sale, lease, conveyance or other disposition of any assets or rights by
the Borrower or a Restricted Subsidiary, other than sales of inventory in the
ordinary course of the Cable Related Business; provided that the sale,
conveyance or other disposition of all or substantially all of the assets of the
Borrower and its Subsidiaries, taken as a whole, shall be governed by
Section 6.19 and/or Section 6.16 and not by the provisions of Section 6.11; and
 
(2) the issuance of Equity Interests by any Restricted Subsidiary of the
Borrower or the sale by the Borrower or any Restricted Subsidiary of the
Borrower of Equity Interests of any Restricted Subsidiary of the Borrower.
 
Notwithstanding the preceding, the following items shall not be deemed to be
Asset Sales:
 
2

--------------------------------------------------------------------------------


 
(1) any single transaction or series of related transactions that: (a) involves
assets having a fair market value of less than $100 million; or (b) results in
net proceeds to the Borrower and its Restricted Subsidiaries of less than $100
million;
 
(2) a transfer of assets between or among the Borrower and/or its Restricted
Subsidiaries;
 
(3) an issuance of Equity Interests by a Restricted Subsidiary of the Borrower
to the Borrower or to another Wholly Owned Restricted Subsidiary of the
Borrower;
 
(4) a Restricted Payment that is permitted by Section 6.7, a Restricted
Investment that is permitted by Section 6.8 or a Permitted Investment;
 
(5) the incurrence of Liens not prohibited by this Agreement and the disposition
of assets related to such Liens by the secured party pursuant to a foreclosure;
and
 
(6) any disposition of cash or Cash Equivalents.
 
“Asset Sale Offer”: as defined in Section 6.11.
 
“Assignee”: as defined in Section 10.6(b)(i).
 
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.
 
“Attributable Debt”: in respect of a sale and leaseback transaction, at the time
of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction, including any period for which such lease has been
extended or may, at the option of the lessee, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.
 
“Authorizations”: all filings, recordings and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
Licenses, certificates and permits from, the FCC, applicable public utilities
and other Governmental Authorities, including CATV Franchises, FCC Licenses and
Pole Agreements.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Bankruptcy Law”: Title 11, U.S. Code or any federal or state law of any
jurisdiction relating to bankruptcy, insolvency, winding up, liquidation,
reorganization or relief of debtors.
 
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as such term is used in Section 13(d)(3)
of the Exchange Act) such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire, whether such
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition.
 
“Benefitted Lender”: as defined in Section 10.7(a).
 
3

--------------------------------------------------------------------------------


 
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Board of Directors”: the board of directors or comparable governing body of CCI
or, if so specified, the Borrower, in either case, as constituted as of the date
of any determination required to be made, or action required to be taken,
pursuant to this Agreement.
 
“Borrower”: as defined in the preamble hereto.
 
“Borrowing Date”: each Business Day specified by the Borrower in a Notice of
Borrowing as the date on which the Borrower requests the relevant Lenders to
make the Loans hereunder; provided that in no event shall any Borrowing Date
(other than for Incremental Loans) occur after April 15, 2007.
 
“Business”: as defined in Section 4.17(b).
 
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the London interbank
eurodollar market.
 
“Cable Related Business”: the business of owning cable television systems and
businesses ancillary, complementary or related thereto.
 
“Capital Lease Obligation”: at the time any determination thereof is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet in accordance with GAAP.
 
“Capital Stock”:
 
(1) in the case of a corporation, corporate stock;
 
(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
 
(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
 
(4) any other interest (other than any debt obligation) or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.


“Capital Stock Sale Proceeds”: the aggregate net proceeds (including the fair
market value of the non-cash proceeds, as determined by an independent appraisal
firm) received by the Borrower from and after October 1, 2003, in each case:
 
4

--------------------------------------------------------------------------------


 
(1) as a contribution to the common equity capital or from the issue or sale of
Equity Interests (other than Disqualified Stock and other than issuances or
sales to a Subsidiary of the Borrower) of the Borrower after October 1, 2003, or
 
(2) from the issue or sale of convertible or exchangeable Disqualified Stock or
convertible or exchangeable debt securities of the Borrower that have been
converted into or exchanged for such Equity Interests (other than Equity
Interests (or Disqualified Stock or debt securities) sold to a Subsidiary of the
Borrower).


“Cash Equivalents”:
 
(1) United States dollars;
 
(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition;
 
(3) certificates of deposit and eurodollar time deposits with maturities of
twelve months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any domestic commercial bank having combined capital and surplus in excess
of $500 million and a Thompson Bank Watch Rating at the time of acquisition of
“B” or better;
 
(4) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;
 
(5) commercial paper having a rating at the time of acquisition of at least
“P-1” from Moody’s or at least “A-1” from S&P and in each case maturing within
twelve months after the date of acquisition;
 
(6) corporate debt obligations maturing within twelve months after the date of
acquisition thereof, rated at the time of acquisition at least “Aaa” or “P-1” by
Moody’s or “AAA” or “A-1” by S&P;
 
(7) auction-rate Preferred Stocks of any corporation maturing not later than 45
days after the date of acquisition thereof, rated at the time of acquisition at
least “Aaa” by Moody’s or “AAA” by S&P;
 
(8) securities issued by any state, commonwealth or territory of the United
States, or by any political subdivision or taxing authority thereof, maturing
not later than six months after the date of acquisition thereof, rated at the
time of acquisition at least “A” by Moody’s or S&P; and
 
(9) money market or mutual funds at least 90% of the assets of which constitute
Cash Equivalents of the kinds described in clauses (1) through (8) of this
definition.


“CATV Franchise”: collectively, with respect to the Borrower and its
Subsidiaries, (a) any franchise, license, permit, wire agreement or easement
granted by any political jurisdiction or unit or
 
5

--------------------------------------------------------------------------------


 
other local, state or federal franchising authority (other than licenses,
permits and easements not material to the operations of a CATV System) pursuant
to which such Person has the right or license to operate a CATV System and (b)
any law, regulation, ordinance, agreement or other instrument or document
setting forth all or any part of the terms of any franchise, license, permit,
wire agreement or easement described in clause (a) of this definition.
 
“CATV System”: any cable distribution system owned or acquired by the Borrower
or any of its Subsidiaries which receives audio, video, digital, other broadcast
signals or information or telecommunications by cable, optical, antennae,
microwave or satellite transmission and which amplifies and transmits such
signals to customers of the Borrower or any of its Subsidiaries.
 
“CCH I”: CCH I, LLC, a Delaware limited liability company, and any successor
Person thereto.
 
“CCH I Indenture”: collectively (a) the indenture pursuant to which the CCH I
Notes were issued and (b) any indentures, note purchase agreements or similar
documents entered into by CCH I and/or CCH I Capital Corp. on or after the
Effective Date for the purpose of incurring Indebtedness in exchange for, or the
proceeds of which are used to refinance, any of the Indebtedness outstanding
under the CCH I Indenture described in the foregoing clause (a), in each case,
together with all instruments and other agreements entered into by CCH I or
CCH I Capital Corp. in connection therewith, as the same may be refinanced,
replaced, amended, supplemented or otherwise modified from time to time.
 
“CCH I Notes”: the 11.00% Senior Secured Notes due 2015 issued by CCH I and
CCH I Capital Corp.
 
“CCH II”: CCH II, LLC, a Delaware limited liability company, and any successor
Person thereto.
 
“CCH II Indentures”: collectively, (a) the indentures entered into by CCH II and
CCH II Capital Corp., a Delaware corporation, with respect to their 10.25%
Senior Notes due 2010 and their 10.25% Senior Notes due 2013 and (b) any
indentures, note purchase agreements or similar documents entered into by CCH II
and/or CCH II Capital Corp. for the purpose of incurring Indebtedness in
exchange for, or the proceeds of which are used to refinance, any of the
Indebtedness outstanding under the CCH II Indentures described in the foregoing
clause (a), in each case, together with all instruments and other agreements
entered into by CCH II or CCH II Capital Corp. in connection therewith, as the
same may be refinanced, replaced, amended, supplemented or otherwise modified
from time to time.
 
“CCHC”: CCHC, LLC, a Delaware limited liability company, and any successor
Person thereto.
 
“CCI”: Charter Communications, Inc., a Delaware corporation, together with its
successors.
 
“CCI Indentures”: collectively, (a) the indenture entered into by CCI with
respect to its 5.875% Convertible Senior Notes due 2009, and (b) any indentures,
note purchase agreements or similar documents entered into by CCI for the
purpose of incurring Indebtedness in exchange for, or the proceeds of which are
used to refinance, any of the Indebtedness outstanding under the CCI Indenture
described in the foregoing clause (a), in each case, together with all
instruments and other agreements entered into by CCI in connection therewith, as
the same may be refinanced, replaced, amended, supplemented or otherwise
modified from time to time.
 
6

--------------------------------------------------------------------------------


 
“CCO”: Charter Communications Operating, LLC, a Delaware limited liability
company, and any successor Person thereto.
 
“CCO First Lien Administrative Agent”: JPMorgan Chase Bank, N.A.
 
“CCO First Lien Credit Agreement”: the Amended and Restated Credit Agreement
dated as of March 18, 1999, as amended and restated as of April 27, 2004 and
April 28, 2006 and as further amended and restated as of March 6, 2007, among
CCO, the Borrower, the financial institutions from time to time parties thereto,
the CCO First Lien Administrative Agent, JPMorgan Chase Bank, N.A. and Bank of
America, N.A., as syndication agents, Citigroup Global Markets Inc., Deutsche
Bank Securities Inc., General Electric Capital Corporation and Credit Suisse
Securities (USA) LLC, as revolving facility co-documentation agents, and
Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, General
Electric Capital Corporation and Deutsche Bank Securities Inc., as term facility
co-documentation agents, as such agreement may be amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time.
 
“CCO Senior Note Indenture”: collectively, (a) the indenture entered into by CCO
and Charter Communications Operating Capital Corp. with respect to its 8% Senior
Second Lien Notes due 2012 and its 8 3/8% Senior Second Lien Notes due 2014 and
(b) any indentures, note purchase agreements or similar documents entered into
by CCO and/or Charter Communications Operating Capital Corp. for the purpose of
incurring Indebtedness in exchange for, or the proceeds of which are used to
refinance, any of the Indebtedness outstanding under the CCO Senior Note
Indenture described in the foregoing clause (a), in each case, together with all
instruments and other agreements entered into by CCO or Charter Communications
Operating Capital Corp. in connection therewith, as the same may be refinanced,
replaced, amended, supplemented or otherwise modified from time to time.
 
“Change of Control”: the occurrence of any of the following:
 
(1) the sale, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Borrower and its Subsidiaries, taken as a
whole, or of a Parent and its Subsidiaries, taken as a whole, to any “person”
(as such term is used in Section 13(d)(3) of the Exchange Act) other than Paul
G. Allen and the Related Parties;
 
(2) the adoption of a plan relating to the liquidation or dissolution of the
Borrower or a Parent (except the liquidation of any Parent into any other
Parent);
 
(3) the consummation of any transaction, including any merger or consolidation,
the result of which is that any “person” (as defined above) other than Paul G.
Allen and Related Parties becomes the Beneficial Owner, directly or indirectly,
of more than 35% of the Voting Stock of the Borrower or a Parent, measured by
voting power rather than the number of shares, unless Paul G. Allen or a Related
Party Beneficially Owns, directly or indirectly, a greater percentage of Voting
Stock of the Borrower or such Parent, as the case may be, measured by voting
power rather than the number of shares, than such person;
 
(4) after the Effective Date, the first day on which a majority of the members
of the Board of Directors of CCI are not Continuing Directors;
 
(5) the Borrower or a Parent consolidates with, or merges with or into, any
Person, or any Person consolidates with, or merges with or into, the Borrower or
a Parent, in any such
 
7

--------------------------------------------------------------------------------


 
event pursuant to a transaction in which any of the outstanding Voting Stock of
the Borrower or such Parent is converted into or exchanged for cash, securities
or other property, other than any such transaction where the Voting Stock of the
Borrower or such Parent outstanding immediately prior to such transaction is
converted into or exchanged for Voting Stock (other than Disqualified Stock) of
the surviving or transferee Person constituting a majority of the outstanding
shares of such Voting Stock of such surviving or transferee Person immediately
after giving effect to such issuance; or
 
(6) (i) Charter Communications Holding Company, LLC shall cease to own
beneficially, directly or indirectly, 100% of the Capital Stock of Charter
Holdings or (ii) Charter Holdings shall cease to own beneficially, directly or
indirectly, 100% of the Capital Stock of the Borrower.


“Change of Control Offer”: as defined in Section 6.16.
 
“Change of Control Payment”: as defined in Section 6.16.
 
“Change of Control Payment Date”: as defined in Section 6.16.
 
“Charter Holdings”: Charter Communications Holdings, LLC, a Delaware limited
liability company, and any successor Person thereto.
 
“Charter Holdings Indentures”: collectively (a) the indentures entered into by
Charter Holdings and Charter Communications Holdings Capital Corporation in
connection with the issuance of the 8.250% Senior Notes Due 2007 dated March
1999, 8.625% Senior Notes Due 2009 dated March 1999, 9.920% Senior Discount
Notes Due 2011 dated March 1999, 10.00% Senior Notes Due 2009 dated January
2000, 10.250% Senior Notes Due 2010 dated January 2000, 11.750% Senior Discount
Notes Due 2010 dated January 2000, 10.75% Senior Notes Due 2009 dated January
2001, 11.125% Senior Notes Due 2011 dated January 2001, 13.50% Senior Discount
Notes Due 2011 dated January 2001, 9.625% Senior Notes Due 2009 dated May 2001,
10.00% Senior Notes Due 2011 dated May 2001, 11.750% Senior Discount Notes Due
2011 dated May 2001, 9.625% Senior Notes Due 2009 dated January 2002, 10.00%
Senior Notes Due 2011 dated January 2002, and 12.125% Senior Discount Notes Due
2012 dated January 2002, and (b) any indentures, note purchase agreements or
similar documents entered into by Charter Holdings and/or Charter Communications
Holdings Capital Corporation on or after the Effective Date for the purpose of
incurring Indebtedness in exchange for, or proceeds of which are used to
refinance, any of the Indebtedness described in the foregoing clause (a), in
each case, together with all instruments and other agreements entered into by
Charter Holdings or Charter Communications Holdings Capital Corporation in
connection therewith, as the same may be refinanced, replaced, amended,
supplemented or otherwise modified from time to time.
 
“Charter Refinancing Indebtedness”: any Indebtedness of a Charter Refinancing
Subsidiary issued in exchange for, or the net proceeds of which are used within
90 days after the date of issuance thereof to extend, repay, refinance, renew,
replace, defease, purchase, acquire or refund (including successive extensions,
refinancings, renewals, replacements, defeasances, purchases, acquisitions or
refunds), (i) Indebtedness initially incurred under any one or more of the CCI
Indentures, the Charter Holdings Indentures, the CIH Indenture, the CCH I
Indenture, the CCH II Indentures, the Holdings Indentures or this Agreement or
(ii) any other Indebtedness of the Borrower or any Restricted Subsidiary of the
Borrower up to an aggregate principal amount of $1.5 billion pursuant to this
clause (ii); provided that:
 
8

--------------------------------------------------------------------------------


 
(1) the principal amount (or accreted value, if applicable) of such Charter
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of, plus accrued interest and premium, if any, on the
Indebtedness so extended, refinanced, renewed, replaced, defeased, purchased,
acquired or refunded (plus the amount of reasonable fees, commissions and
expenses incurred in connection therewith); and
 
(2) such Charter Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, refinanced, renewed, replaced, defeased, purchased, acquired or
refunded.


“Charter Refinancing Subsidiary”: any direct or indirect, wholly owned
Subsidiary (and any related corporate co-obligor if such Subsidiary is a limited
liability company or other association not taxed as a corporation) of CCI or
Charter Communications Holding Company, LLC, which is or becomes a Parent.
 
“CIH”: CCH I Holdings, LLC, a Delaware limited liability company, and any
successor Person thereto.
 
“CIH Indenture”: collectively (a) the indenture pursuant to which the CIH Notes
were issued and (b) any indentures, note purchase agreements or similar
documents entered into by CIH and/or CCH I Holdings Capital Corp. on or after
the Effective Date for the purpose of incurring Indebtedness in exchange for, or
the proceeds of which are used to refinance, any of the Indebtedness outstanding
under the CIH Indenture described in the foregoing clause (a), in each case,
together with all instruments and other agreements entered into by CIH or CCH I
Holdings Capital Corp. in connection therewith, as the same may be refinanced,
replaced, amended, supplemented or otherwise modified from time to time.
 
“CIH Notes”: each of the following series of notes issued by CIH and CCH I
Holdings Capital Corp.: The 11.125% Senior Accreting Notes Due 2014, the 9.920%
Senior Accreting Notes Due 2014, the 10.00% Senior Accreting Notes Due 2014, the
11.75% Senior Accreting Notes Due 2014, the 13.50% Senior Accreting Notes Due
2014, and the 12.125% Senior Accreting Notes Due 2015.
 
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
 
“Co-Documentation Agents”: as defined in the preamble hereto.
 
“Co-Syndication Agents”: as defined in the preamble hereto.
 
“Collateral”: the assets that from time to time secure the Loans.
 
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
 
9

--------------------------------------------------------------------------------


 
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.16, 2.17, 2.18 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Revolving Commitment.
 
“Confidential Information Memorandum”: the final Confidential Information
Memorandum dated February 2007 and furnished to certain of the Lenders in
connection with this Agreement, including materials incorporated by reference
therein.
 
“Consolidated EBITDA”: with respect to any Person, for any period, the
consolidated net income (or net loss) of such Person and its Restricted
Subsidiaries for such period calculated in accordance with GAAP plus, to the
extent such amount was deducted in calculating such net income:
 
(1) Consolidated Interest Expense;
 
(2) income taxes;
 
(3) depreciation expense;
 
(4) amortization expense;
 
(5) all other non-cash items, extraordinary items and nonrecurring and unusual
items (including any restructuring charges and charges related to litigation
settlements or judgments) and the cumulative effects of changes in accounting
principles reducing such net income, less all non-cash items, extraordinary
items, nonrecurring and unusual items and cumulative effects of changes in
accounting principles increasing such net income;
 
(6) amounts actually paid during such period pursuant to a deferred compensation
plan; and
 
(7) for purposes of Section 6.10 only, Management Fees;
 
all as determined on a consolidated basis for such Person and its Restricted
Subsidiaries in conformity with GAAP, provided that Consolidated EBITDA shall
not include:
 
(x) the net income (or net loss) of any Person that is not a Restricted
Subsidiary (“Other Person”), except (i) with respect to net income, to the
extent of the amount of dividends or other distributions actually paid to such
Person or any of its Restricted Subsidiaries by such Other Person during such
period; and (ii) with respect to net losses, to the extent of the amount of
investments made by such Person or any Restricted Subsidiary of such Person in
such Other Person during such period;
 
(y) solely for the purposes of calculating the amount of Restricted Payments
that may be made pursuant to Section 6.7(c)(3) (and in such case, except to the
extent includable pursuant to clause (x) above), the net income (or net loss) of
any Other Person accrued prior to the date it becomes a Restricted Subsidiary or
is merged into or consolidated with such Person or any Restricted Subsidiaries
or all or substantially all of the property and assets of such Other Person are
acquired by such Person or any of its Restricted Subsidiaries; and
 
(z) the net income of any Restricted Subsidiary of the Borrower to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of such
 
10

--------------------------------------------------------------------------------


 
net income is not at the time of determination of such Consolidated EBITDA
permitted by the operation of the terms of such Restricted Subsidiary’s charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary (other than any
agreement or instrument evidencing Indebtedness or Preferred Stock
(i) outstanding on the Effective Date, or (ii) incurred or issued thereafter in
compliance with Section 6.10, provided that (a) the terms of any such agreement
or instrument (other than Existing Indebtedness and any modifications, increases
or refinancings that are not materially more restrictive taken as a whole)
restricting the declaration and payment of dividends or similar distributions
apply only in the event of a default with respect to a financial covenant or a
covenant relating to payment, beyond any applicable period of grace, contained
in such agreement or instrument; (b) such terms are determined by such Person to
be customary in comparable financings; and (c) such restrictions are determined
by the Borrower not to materially affect the Borrower's ability to make
principal or interest payments on the Loans when due).


“Consolidated Indebtedness”: with respect to any Person as of any date of
determination, the sum, without duplication, of:
 
(1) the total amount of outstanding Indebtedness of such Person and its
Restricted Subsidiaries, plus
 
(2) the total amount of Indebtedness of any other Person that has been
Guaranteed by the referent Person or one or more of its Restricted Subsidiaries,
plus
 
(3) the aggregate liquidation value of all Disqualified Stock of such Person and
all Preferred Stock of Restricted Subsidiaries of such Person, in each case,
determined on a consolidated basis in accordance with GAAP.


“Consolidated Interest Expense”: with respect to any Person for any period,
without duplication, the sum of:
 
(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued (including amortization or
original issue discount, non-cash interest payments, the interest component of
any deferred payment obligations, the interest component of all payments
associated with Capital Lease Obligations, commissions, discounts and other fees
and charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net payments (if any) pursuant to Hedging Obligations);
 
(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; and
 
(3) any interest expense on Indebtedness of another Person that is guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries (whether or not such
Guarantee or Lien is called upon);


in each case, on a consolidated basis and in accordance with GAAP, excluding,
however, any amount of such interest of any Restricted Subsidiary of the
referent Person if the net income of such Restricted Subsidiary is excluded in
the calculation of Consolidated EBITDA pursuant to clause (z) of the definition
thereof (but only in the same proportion as the net income of such Restricted
Subsidiary is excluded from the calculation of Consolidated EBITDA pursuant to
clause (z) of the definition thereof).
 
11

--------------------------------------------------------------------------------


 
“Continuing Directors”: as of any date of determination, any member of the Board
of Directors of CCI who:
 
(1) was a member of the Board of Directors of CCI on the Effective Date; or
 
(2) was nominated for election or elected to the Board of Directors of CCI with
the approval of a majority of the Continuing Directors who were members of such
Board of Directors of CCI at the time of such nomination or election or whose
election or appointment was previously so approved.


“Contractual Obligation”: as to any Person, any provision of any debt or equity
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
 
“Credit Facilities”: with respect to the Borrower and/or its Restricted
Subsidiaries, one or more debt facilities or commercial paper facilities
(including the CCO First Lien Credit Agreement), in each case with banks or
other lenders (other than a Parent of the Borrower) providing for revolving
credit loans, term loans, receivables financing (including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
such lenders against such receivables) or letters of credit, in each case, as
amended, restated, modified, renewed, refunded, replaced or refinanced in whole
or in part from time to time.
 
“Default”: any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.
 
“Designated Holding Companies”: the collective reference to (i) Charter Holdings
and (ii) each direct and indirect Subsidiary, whether now existing or hereafter
created or acquired, of Charter Holdings of which the Borrower is a direct or
indirect Subsidiary.
 
“Disposition”: with respect to any Person, any merger, consolidation or other
business combination involving such Person (whether or not such Person is the
surviving Person) or the sale, assignment, transfer, lease or conveyance, or
other disposition of all or substantially all of such Person’s assets or Capital
Stock.
 
“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the Maturity
Date. Notwithstanding the preceding sentence, any Capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require the Borrower to repurchase such Capital Stock upon the occurrence of
a change of control or an asset sale shall not constitute Disqualified Stock if
the terms of such Capital Stock provide that the Borrower may not repurchase or
redeem any such Capital Stock pursuant to such provisions unless such repurchase
or redemption complies with Section 6.7.
 
“Dollars” and “$”: dollars in lawful currency of the United States.
 
“Effective Date”: March 6, 2007.
 
“Effective Date Indebtedness”: as defined in Section 6.10.
 
12

--------------------------------------------------------------------------------


 
“Environmental Laws”: any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).
 
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time and the regulations promulgated thereunder.
 
“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”: means, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
 
“Eurodollar Tranche”: the collective reference to Eurodollar Loans, the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date(whether or not such Loans shall originally have been
made on the same day).
 
“Event of Default”: as defined in Section 8.
 
“Excess Proceeds”: as defined in Section 6.11.
 
“Exchange Act”: the Securities Exchange Act of 1934, as amended.
 
“Existing Indebtedness”: Indebtedness of the Borrower and its Restricted
Subsidiaries in existence on the Effective Date, until such amounts are repaid.
 
“FCC”: the Federal Communications Commission and any successor thereto.
 
“FCC License”: any community antenna relay service, broadcast auxiliary license,
earth station registration, business radio, microwave or special safety radio
service license issued by the FCC pursuant to the Communications Act of 1934, as
amended.
 
“Federal Funds Effective Rate”: means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal
 
13

--------------------------------------------------------------------------------


 
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Flow-Through Entity”: any Person that is not treated as a separate tax paying
entity for United States federal income tax purposes.
 
“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
have been approved by a significant segment of the accounting profession, which
are in effect on the Effective Date.
 
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).
 
“Guarantee” or “guarantee”: a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness, measured as the lesser of the aggregate outstanding
amount of the Indebtedness so guaranteed and the face amount of the guarantee,
as the same may be amended, supplemented or otherwise modified from time to
time.
 
“Hedging Obligations”: with respect to any Person, the obligations of such
Person under:
 
(1) interest rate swap agreements, interest rate cap agreements and interest
rate collar agreements;
 
(2) interest rate option agreements, foreign currency exchange agreements,
foreign currency swap agreements; and
 
(3) other agreements or arrangements designed to protect such Person against
fluctuations in interest and currency exchange rates.


“Holdings Indentures”: collectively, (a) the indentures entered into by the
Borrower and CCO Holdings Capital Corp., a Delaware corporation, with respect to
their 8 3/4% Senior Notes due 2013 and their Senior Floating Rate Notes due 2010
and (b) any indentures, note purchase agreements or similar documents entered
into by the Borrower and/or CCO Holdings Capital Corp. for the purpose of
incurring Indebtedness in exchange for, or the proceeds of which are used to
refinance, any of the
 
14

--------------------------------------------------------------------------------


 
Indebtedness outstanding under the Holdings Indentures described in the
foregoing clause (a), in each case, together with all instruments and other
agreements entered into by the Borrower or CCO Holdings Capital Corp. in
connection therewith, as the same may be refinanced, replaced, amended,
supplemented or otherwise modified from time to time.
 
“Incremental Facility Activation Notice”: a notice substantially in the form of
Exhibit F-2.
 
“Incremental Facility Closing Date”: any Business Day designated as such in an
Incremental Facility Activation Notice.
 
“Incremental Facility”: the Incremental Loans .
 
“Incremental Lenders”: (a) with respect to any Incremental Facility relating to
Incremental Loans, the Lenders signatory to the relevant Incremental Facility
Activation Notice and (b) thereafter, each Lender that is a holder of an
Incremental Loan.
 
“Incremental Loans”: as defined in Section 2.1(a).
 
“Incremental Maturity Date”: with respect to the Incremental Loans to be made
pursuant to any Incremental Facility Activation Notice, the final maturity date
specified in such Incremental Facility Activation Notice, which date shall be no
earlier than the final maturity of the Loans.
 
“Indebtedness”: with respect to any specified Person, any indebtedness of such
Person, whether or not contingent:
 
(1) in respect of borrowed money;
 
(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);
 
(3) in respect of banker’s acceptances;
 
(4) representing Capital Lease Obligations;
 
(5) in respect of the balance deferred and unpaid of the purchase price of any
property, except any such balance that constitutes an accrued expense or trade
payable; or
 
(6) representing the notional amount of any Hedging Obligations,
 
if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the guarantee
by such Person of any indebtedness of any other Person.
 
The amount of any Indebtedness outstanding as of any date shall be:
 
(1) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount; and
 
15

--------------------------------------------------------------------------------


 
(2) the principal amount thereof, together with any interest thereon that is
more than 30 days past due, in the case of any other Indebtedness.
 
“Indemnified Liabilities”: as defined in Section 10.5.
 
“Indemnitee”: as defined in Section 10.5.
 
"Insolvency Proceeding": any proceeding in respect of bankruptcy, insolvency,
winding up, receivership, dissolution or assignment for the benefit of
creditors, in each of the foregoing events whether under a Bankruptcy Law or
otherwise.
 
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Intercreditor Agreement”: the Intercreditor Agreement, dated as of March 6,
2007, between the CCO First Lien Administrative Agent and the Administrative
Agent substantially in the form of Exhibit B, as the same may be, replaced,
amended, supplemented or otherwise modified from time to time.
 
“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.
 
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion, as the case may be, date with respect
to such Eurodollar Loan and ending one, two, three, six or, if available and
consented to by (which consent shall not be unreasonably withheld) each Lender,
nine or twelve months thereafter (or any other period of less than one month
consented to by the Administrative Agent), as selected by the Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three, six or, if available and consented to by (which consent shall
not be unreasonably withheld) each Lender, nine or twelve months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
 
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
16

--------------------------------------------------------------------------------


 
(ii)    the Borrower may not select an Interest Period that would extend beyond
the date final payment is due on the Loans or the relevant Incremental Loans, as
the case may be;
 
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv)    the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
 
“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P.


“Investments”: with respect to any Person, all investments by such Person in
other Persons, including Affiliates, in the forms of direct or indirect loans
(including guarantees of Indebtedness or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business) and purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.


“KPMG”: KPMG, LLP.
 
“Lenders”: as defined in the preamble hereto.
 
“Leverage Ratio”: as to the Borrower, as of any date, the ratio of:
 
(1) the Consolidated Indebtedness of the Borrower on such date to
 
(2) the aggregate amount of Consolidated EBITDA for the Borrower for the most
recently ended fiscal quarter for which internal financial statements are
available (the “Reference Period”), multiplied by four.
 
In addition to the foregoing, for purposes of this definition, “Consolidated
EBITDA” shall be calculated on a pro forma basis after giving effect to
 
(1) the borrowing of the Loans on each Borrowing Date on or prior to such date;
 
(2) the incurrence of the Indebtedness or the issuance of the Disqualified Stock
by the Borrower or a Restricted Subsidiary or Preferred Stock of a Restricted
Subsidiary (and the application of the proceeds therefrom) giving rise to the
need to make such calculation and any incurrence or issuance (and the
application of the proceeds therefrom) or repayment of other Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Subsidiary, other than the
incurrence or repayment of Indebtedness for ordinary working capital purposes,
at any time subsequent to the beginning of the Reference Period and on or prior
to the date of determination, as if such incurrence (and the application of the
proceeds thereof), or the repayment, as the case may be, occurred on the first
day of the Reference Period; and
 
(3) any Dispositions or Asset Acquisitions (including any Asset Acquisition
giving rise to the need to make such calculation as a result of such Person or
one of its Restricted Subsidiaries (including any person that becomes a
Restricted Subsidiary as a result of such Asset
 
17

--------------------------------------------------------------------------------


 
Acquisition) incurring, assuming or otherwise becoming liable for or issuing
Indebtedness, Disqualified Stock or Preferred Stock) made on or subsequent to
the first day of the Reference Period and on or prior to the date of
determination, as if such Disposition or Asset Acquisition (including the
incurrence, assumption or liability for any such Indebtedness, Disqualified
Stock or Preferred Stock and also including any Consolidated EBITDA associated
with such Asset Acquisition, including any cost savings adjustments in
compliance with Regulation S-X promulgated by the SEC) had occurred on the first
day of the Reference Period.


“License”: as to any Person, any license, permit, certificate of need,
authorization, certification, accreditation, franchise, approval, or grant of
rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property, including
FCC Licenses.
 
“Lien”: with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
 
“Loan”: any loan made or held by any Lender pursuant to this Agreement.
 
“Loan Documents”: this Agreement, the Pledge Agreement, the Notes and any other
agreements, documents or instruments to which the Borrower is party and which is
designated as a Loan Document.
 
“Management Fees”: the fees (including expense reimbursements) payable to any
Parent pursuant to the management and mutual services agreements between any
Parent and the Borrower or between any Parent and other Restricted Subsidiaries
of the Borrower or pursuant to the limited liability company agreements of
certain Restricted Subsidiaries as such management, mutual services or limited
liability company agreements exist on the Effective Date (or, if later, on the
date any new Restricted Subsidiary is acquired or created), including any
amendment or replacement thereof, provided, that any such new agreements or
amendments or replacements of existing agreements, taken as a whole, are not
more disadvantageous to the Lenders in any material respect than such agreements
existing on the Effective Date and further provided, that such new, amended or
replacement management agreements do not provide for percentage fees, taken
together with fees under existing agreements, any higher than 3.5% of CCI’s
consolidated total revenues for the applicable payment period.
 
“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of any
material provision of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
 
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Maturity Date”: September 6, 2014.
 
18

--------------------------------------------------------------------------------


 
“Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.
 
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Net Proceeds”: the aggregate cash proceeds received by the Borrower or any of
its Restricted Subsidiaries in respect of any Asset Sale (including any cash
received upon the sale or other disposition of any non-cash consideration
received in any Asset Sale), net of the direct costs relating to such Asset
Sale, including legal, accounting and investment banking fees, and sales
commissions, and any relocation expenses incurred as a result thereof or taxes
paid or payable as a result thereof (including amounts distributable in respect
of owners’, partners’ or members’ tax liabilities resulting from such sale), in
each case after taking into account any available tax credits or deductions and
any tax sharing arrangements and amounts required to be applied to the repayment
of Indebtedness.
 
“New Lender”: as defined in Section 2.1(c).
 
“New Lender Supplement”: as defined in Section 2.1(c).
 
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
 
“Non-Excluded Taxes”: as defined in Section 2.17(a).
 
“Non-Recourse Debt” means Indebtedness:
 
(1) as to which neither the Borrower nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (b) is directly or indirectly
liable as a guarantor or otherwise, or (c) constitutes the lender;
 
(2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than the Loans) of the Borrower or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity; and
 
(3) as to which the lenders have been notified in writing that they will not
have any recourse to the Capital Stock or assets of the Borrower or any of its
Restricted Subsidiaries.
 
“Non-U.S. Lender”: as defined in Section 2.17(d).
 
“Notes”: the collective reference to any promissory note evidencing Loans.
 
“Notice of Borrowing”: an irrevocable notice of borrowing, substantially in the
form of Exhibit I, to be delivered in connection with the making of the Loans
hereunder.
 
“Obligations”: any principal, interest, penalties, fees, indemnifications,
reimbursements, damages, Guarantees and other liabilities payable under the
documentation governing any Indebtedness, in each case, whether now or hereafter
existing, renewed or restructured, whether or not from time to time decreased or
extinguished and later increased, created or incurred, whether or not arising on
or after the
 
19

--------------------------------------------------------------------------------


 
commencement of a case under Bankruptcy Law (including post- petition interest)
and whether or not allowed or allowable as a claim in any such case.
 
“Offer Amount”: as defined in Section 6.11.
 
“Offer Period:: as defined in Section 6.11.
 
“Officer”: with respect to any Person, the Chairman of the Board, the Chief
Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.
 
“Officers’ Certificate”: a certificate signed on behalf of the Borrower by two
Officers of the Borrower, one of whom must be the principal executive officer,
the chief financial officer or the treasurer of the Borrower in form and
substance reasonably satisfactory to the Administrative Agent.
 
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Parent”: CCH II, CCH I, CIH, Charter Holdings, CCHC, Charter Communications
Holding Company, LLC, CCI and/or any direct or indirect Subsidiary of the
foregoing 100% of the Capital Stock of which is owned directly or indirectly by
one or more of the foregoing Persons, as applicable, and that directly or
indirectly beneficially owns 100% of the Capital Stock of the Borrower, and any
successor Person to any of the foregoing.
 
“Participant”: as defined in Section 10.6(c)(i).
 
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Permitted Debt”: as defined in Section 6.10.
 
“Permitted Investments”:
 
(1) any Investment by the Borrower in a Restricted Subsidiary thereof, or any
Investment by a Restricted Subsidiary of the Borrower in the Borrower or in
another Restricted Subsidiary of the Borrower;
 
(2) any Investment in Cash Equivalents;
 
(3) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person, if as a result of such Investment:


(a) such Person becomes a Restricted Subsidiary of the Borrower; or
 
(b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary of the Borrower;
 
20

--------------------------------------------------------------------------------


 
(4) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with
Section 6.11;
 
(5) any Investment made out of the net cash proceeds of the issue and sale
(other than to a Subsidiary of the Borrower) of Equity Interests (other than
Disqualified Stock) of the Borrower or cash contributions to the common equity
of the Borrower, in each case after the Effective Date, to the extent that such
net cash proceeds have not been applied to make a Restricted Payment or to
effect other transactions pursuant to Section 6.7 hereof (with the amount of
usage of the basket in this clause (5) being determined net of the aggregate
amount of principal, interest, dividends, distributions, repayments, proceeds or
other value otherwise returned or recovered in respect of any such Investment,
but not to exceed the initial amount of such Investment);
 
(6) other Investments in any Person (other than any Parent) having an aggregate
fair market value, when taken together with all other Investments in any Person
made by the Borrower and its Restricted Subsidiaries (without duplication)
pursuant to this clause (6) after October 1, 2003, not to exceed $750 million
(initially measured on the date each such Investment was made and without giving
effect to subsequent changes in value, but reducing the amount outstanding by
the aggregate amount of principal, interest, dividends , distributions,
repayments, proceeds or other value otherwise returned or recovered in respect
of any such Investment, but not to exceed the initial amount of such Investment)
at any one time outstanding;
 
(7) Investments in customers and suppliers in the ordinary course of business
which either (A) generate accounts receivable or (B) are accepted in settlement
of bona fide disputes;
 
(8) Investments consisting of payments by the Borrower or any of its
Subsidiaries of amounts that are neither dividends nor distributions but are
payments of the kind described in clause (4) of the second paragraph of Section
6.7 to the extent such payments constitute Investments; and
 
(9) regardless of whether a Default then exists, Investments in any Unrestricted
Subsidiary made by the Borrower and/or any of its Restricted Subsidiaries with
the proceeds of (x) distributions from any Unrestricted Subsidiary or
(y) capital contributions received from any Parent (other than CCI).


“Permitted Liens”:
 
(1) Liens on the assets of the Borrower and its Restricted Subsidiaries securing
(i) Indebtedness and other Obligations under any Credit Facilities and Related
Obligations and (ii) Guarantees by the Borrower of Indebtedness of Restricted
Subsidiaries of the Borrower;
 
(2) Liens in favor of the Borrower;
 
(3) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Borrower; provided that such Liens were in
existence prior to the contemplation of such merger or consolidation and do not
extend to any assets other than those of the Person merged into or consolidated
with the Borrower and related assets, such as the proceeds thereof;
 
21

--------------------------------------------------------------------------------


 
(4) Liens on property existing at the time of acquisition thereof by the
Borrower; provided that such Liens were in existence prior to the contemplation
of such acquisition;
 
(5) Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature incurred in the
ordinary course of business;
 
(6) Liens existing on the Effective Date and replacement Liens therefor that do
not encumber additional property;
 
(7) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor;
 
(8) statutory and common law Liens of landlords and carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen or other similar Liens arising in
the ordinary course of business and with respect to amounts not yet delinquent
or being contested in good faith by appropriate legal proceedings promptly
instituted and diligently conducted and for which a reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made;
 
(9) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security;
 
(10) Liens incurred or deposits made to secure the performance of tenders, bids,
leases, statutory or regulatory obligation, bankers’ acceptance, surety and
appeal bonds, government contracts, performance and return-of-money bonds and
other obligations of a similar nature incurred in the ordinary course of
business (exclusive of obligations for the payment of borrowed money);
 
(11) easements, rights-of-way, municipal and zoning ordinances and similar
charges, encumbrances, title defects or other irregularities that do not
materially interfere with the ordinary course of business of the Borrower or any
of its Restricted Subsidiaries;
 
(12) Liens of franchisors or other regulatory bodies arising in the ordinary
course of business;
 
(13) Liens arising from filing Uniform Commercial Code financing statements
regarding leases or other Uniform Commercial Code financing statements for
precautionary purposes relating to arrangements not constituting Indebtedness;
 
(14) Liens arising from the rendering of a final judgment or order against the
Borrower or any of its Restricted Subsidiaries that does not give rise to an
Event of Default;
 
(15) Liens securing reimbursement obligations with respect to letters of credit
that encumber documents and other property relating to such letters of credit
and the products and proceeds thereof;
 
(16) Liens encumbering customary initial deposits and margin deposits, and other
Liens that are within the general parameters customary in the industry and
incurred in the
 
22

--------------------------------------------------------------------------------

 
ordinary course of business, in each case, securing Indebtedness under Related
Obligations and forward contracts, options, future contracts, future options or
similar agreements or arrangements designed solely to protect the Borrower or
any of its Restricted Subsidiaries from fluctuations in interest rates,
currencies or the price of commodities;
 
(17) Liens consisting of any interest or title of licensor in the property
subject to a license;
 
(18) Liens on the Capital Stock of Unrestricted Subsidiaries;
 
(19) Liens arising from sales or other transfers of accounts receivable which
are past due or otherwise doubtful of collection in the ordinary course of
business;
 
(20) Liens incurred in the ordinary course of business of the Borrower and its
Restricted Subsidiaries with respect to obligations which in the aggregate do
not exceed $50 million at any one time outstanding;
 
(21) Liens on deposits made with trustees or other agents or representatives
arising under customary defeasance, discharge or similar provisions of
indentures or other agreements governing debt instruments entered into after the
Effective Date;
 
(22) Liens in favor of the Administrative Agent for its benefit and the benefit
of the Lenders as their respective interests appear;
 
(23) purchase money mortgages or other purchase money Liens (including, without
limitation, any Capital Lease Obligations) incurred by the Borrower or any
Restricted Subsidiary upon any fixed or capital assets, assets useful in
developing a telephony business and/or assets useful for general operating
financing needs acquired after the Effective Date or purchase money mortgages
(including, without limitation, Capital Lease Obligations) on any such assets,
whether or not assumed, existing at the time of acquisition of such assets,
whether or not assumed, so long as:
 
(a) such mortgage or lien does not extend to or cover any of the assets of the
Borrower or such Restricted Subsidiary, except the asset so developed,
constructed or acquired, and directly related assets such as enhancements and
modifications thereto, substitutions, replacements, proceeds (including
insurance proceeds), products, rents and profits thereof; and
 
(b) such mortgage or lien secures the obligation to pay all or a portion of the
purchase price of such asset, interest thereon and other charges, costs and
expenses (including, without limitation, the cost of design, development,
construction, acquisition, transportation, installation, improvement and
migration) and is incurred in connection therewith (or the obligation under such
Capital Lease Obligation) only;
 
(24) Liens securing Permitted Refinancing Indebtedness, to the extent that the
Indebtedness being refinanced was secured or was permitted to be secured by such
Liens; and
 
(25) Liens securing Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument in the ordinary
course of business against insufficient funds.


23

--------------------------------------------------------------------------------


 
“Permitted Refinancing Indebtedness”: any Indebtedness of the Borrower or any of
its Restricted Subsidiaries issued in exchange for, or the net proceeds of which
are used, within 60 days after the date of issuance thereof, to extend,
refinance, renew, replace, defease or refund, other Indebtedness of the Borrower
or any of its Restricted Subsidiaries (other than intercompany Indebtedness);
provided that unless permitted otherwise by this Agreement, no Indebtedness of
any Restricted Subsidiary may be issued in exchange for, nor may the net
proceeds of Indebtedness be used to extend, refinance, renew, replace, defease
or refund, Indebtedness of the Borrower; provided further that:
 
(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount of (or accreted
value, if applicable), plus accrued interest and premium, if any, on the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded
(plus the amount of reasonable expenses incurred in connection therewith),
except to the extent that any such excess principal amount (or accreted value,
as applicable) would be then permitted to be incurred by other provisions of
Section 6.10;
 
(2) such Permitted Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded; and
 
(3) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is subordinated in right of payment to the Loans, such Permitted
Refinancing Indebtedness has a final maturity date later than the Maturity Date
and is subordinated in right of payment to the Loans on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded.


“Person”: any individual, corporation, partnership, joint venture, association,
limited liability company, joint stock company, trust, unincorporated
organization, government or agency or political subdivision thereof or any other
entity.
 
“Plan”: at a particular time, any employee benefit plan that is covered by Title
IV of ERISA and in respect of which the Borrower or a Commonly Controlled Entity
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pledge Agreement”: the Pledge Agreement, substantially in the form of Exhibit
A, executed and delivered by the Borrower.
 
“Pole Agreement”: any pole attachment agreement or underground conduit use
agreement entered into in connection with the operation of any CATV System, as
the same may be, replaced, amended, supplemented or otherwise modified from time
to time.
 
“Preferred Stock”: as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which, by its terms, is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Capital Stock of any other class of such Person.
 
“Preferred Stock Financing”: as defined in Section 6.10.
 
24

--------------------------------------------------------------------------------


 
“Prime Rate”: the rate of interest in effect for such day as publicly announced
from time to time by Bank of America as its “prime rate.” The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.
 
“Productive Assets”: assets (including assets of a Person owned directly or
indirectly through ownership of Capital Stock) of a kind used or useful in the
Cable Related Business.
 
“Properties”: as defined in Section 4.17(a).
 
“Rating Agencies”: Moody’s and S&P.
 
“Register”: as defined in Section 10.6(b)(iv).
 
“Regulation U”: Regulation U of the Board as in effect from time to time.
 
“Related Cash Management Obligations”: obligations of the Borrower or any
Restricted Subsidiary arising from treasury, depository and cash management
services provided by one or more of the agents or the lenders under the CCO
First Lien Credit Agreement or their Affiliates or designees or other parties
permitted thereunder.
 
“Related Hedging Obligations”: Hedging Obligations of the Borrower or any
Restricted Subsidiary entered into with one or more of the agents or the lenders
under the CCO First Lien Credit Agreement or their Affiliates or designees or
other parties permitted under this Agreement and thereunder.
 
“Related Obligations”: collectively, the Related Cash Management Obligations and
the Related Hedging Obligations.
 
“Related Party”:
 
(1) the spouse or an immediate family member, estate or heir of Paul G. Allen;
or
 
(2) any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons beneficially holding an 80% or more
controlling interest of which consist of Paul G. Allen and/or such other Persons
referred to in the immediately preceding clause (1).


“Released Collateral”: as defined in Section 6.17.
 
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”: at any time, the holders of more than 50% of the Aggregate
Exposure of all Lenders at such time.
 
25

--------------------------------------------------------------------------------


 
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Restricted Investment”: an Investment other than a Permitted Investment.
 
“Restricted Payment”: as defined in Section 6.7.
 
“Restricted Subsidiary”: with respect to any Person, any Subsidiary of such
Person that is not an Unrestricted Subsidiary.
 
“Reversion Date”: as defined in Section 6.19.
 
“Rule 144A”: Rule 144A promulgated under the Securities Act.
 
“S&P”: Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc. or any successor to the rating agency business thereof.
 
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Securities Act”: the Securities Act of 1933, as amended.
 
“Securitization”: a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans.
 
“Shell Subsidiary”: any Subsidiary of the Borrower that is a “shell” company
having (a) assets (either directly or through any Subsidiary or other Equity
Interests) with an aggregate value not exceeding $100,000 and (b) no operations.
 
“Significant Subsidiary”: with respect to any Person, any Restricted Subsidiary
of such Person which would be considered a “Significant Subsidiary” as defined
in Rule 1-02(w) of Regulation S-X.
 
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives
 
26

--------------------------------------------------------------------------------


 
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed or contingent, matured or unmatured, disputed or
undisputed, or secured or unsecured.
 
“Specified Intracreditor Group”: any Lender together with, unless otherwise
agreed by the Borrower and the Administrative Agent, each Approved Fund to which
such Lender has assigned a portion of its Loans smaller than the minimum
assignment amount specified in Section 10.6(b)(ii)(A) for Assignees other than
Lenders, affiliates of Lenders and Approved Funds.
 
“Stated Maturity”: with respect to any installment of interest or principal on
any series of Indebtedness, the date on which such payment of interest or
principal was scheduled to be paid in the documentation governing such
Indebtedness on the Effective Date, or, if none, the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.
 
“Subordinated Debt Financing”: as defined in Section 6.10.
 
“Subordinated Notes”: as defined in Section 6.10.
 
“Subsidiary”: with respect to any Person:
 
(1) any corporation, association or other business entity of which at least 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person (or a combination thereof) and, in the case of any such entity of which
50% of the total voting power of shares of Capital Stock is so owned or
controlled by such Person or one or more of the other Subsidiaries of such
Person, such Person and its Subsidiaries also have the right to control the
management of such entity pursuant to contract or otherwise; and
 
(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person, or (b) the only general
partners of which are such Person or of one or more Subsidiaries of such Person
(or any combination thereof).


“Suspended Covenants”: as defined in Section 6.19.
 
“Term Commitment”: as to any Lender, the obligation of such Lender to make Loans
in an aggregate principal amount not to exceed, as applicable (a) the amount set
forth opposite such Lender's name on Schedule 1.1 or (b) the amount set forth in
any Assignment and Assumption to which such Lender is a party as an Assignee, in
each case as the same may be changed from time to time pursuant to the terms
hereof. The Term Commitment of each Lender shall automatically be permanently
reduced by the amount of any Loan made by it. Any remaining Term Commitments
outstanding on April 15, 2007 shall automatically terminate on such date.
 
“Transferee”: any Assignee or Participant.
 
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“United States”: the United States of America.
 
27

--------------------------------------------------------------------------------


 
“Unrestricted Subsidiary”: any Subsidiary of the Borrower that is designated by
the Board of Directors of the Borrower or CCI as an Unrestricted Subsidiary
pursuant to a board resolution, but only to the extent that such Subsidiary:
 
(1) has no Indebtedness other than Non-Recourse Debt;
 
(2) is not party to any agreement, contract, arrangement or understanding with
the Borrower or any Restricted Subsidiary thereof unless the terms of any such
agreement, contract, arrangement or understanding are no less favorable to the
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of the Borrower unless such terms
constitute Restricted Investments permitted under Section 6.8, Permitted
Investments, Asset Sales permitted under Section 6.11 or sale and leaseback
transactions permitted under Section 6.12;
 
(3) is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation: (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results;
 
(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries; and
 
(5) does not own any Capital Stock of any Restricted Subsidiary of the Borrower.
 
Any designation of a Subsidiary of the Borrower as an Unrestricted Subsidiary
shall be evidenced to the Administrative Agent by delivering to the
Administrative Agent a certified copy of the board resolution giving effect to
such designation and an Officers’ Certificate certifying that such designation
complied with the preceding conditions and was permitted by Section 6.8. If, at
any time, any Unrestricted Subsidiary would fail to meet the preceding
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement and any Indebtedness of
such Subsidiary shall be deemed to be incurred by a Restricted Subsidiary of the
Borrower as of such date and, if such Indebtedness is not permitted to be
incurred as of such date under Section 6.10, the Borrower shall be in default of
Section 6.10. The Board of Directors of CCI or the Borrower may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided
that such designation shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of any outstanding Indebtedness of such Unrestricted
Subsidiary and such designation shall only be permitted if:
 
(1) such Indebtedness is permitted under Section 6.10 calculated on a pro forma
basis as if such designation had occurred at the beginning of the four-quarter
reference period; and
 
(2) no Default or Event of Default would be in existence immediately following
such designation.


“Voting Stock”: with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the board of
directors or comparable governing body of such Person.


“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:
 
28

--------------------------------------------------------------------------------


 
(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(b) the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by
 
(2) the then outstanding principal amount of such Indebtedness.


“Wholly Owned Restricted Subsidiary”: with respect to any Person, a Restricted
Subsidiary of such Person where all of the outstanding common equity interests
or other ownership interests of such Restricted Subsidiary (other than
directors’ qualifying shares) shall at the time be owned by such Person and/or
by one or more Wholly Owned Restricted Subsidiaries of such Person.


1.2.  Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
 
(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) a term has the
meaning assigned to it; (ii) an accounting term not otherwise defined has the
meaning assigned to it, and all accounting determinations shall be made, in
accordance with GAAP; (iii) “or” is not exclusive and “including” means
“including without limitation”; (iv) words in the singular include the plural,
and in the plural include the singular; (v) all exhibits are incorporated by
reference herein and expressly made a part of this Agreement; (vi) references to
sections of or rules under the Securities Act shall be deemed to include
substitute, replacement of successor sections or rules adopted by the SEC from
time to time; (vii) references to any statute, law, rule or regulation shall be
deemed to refer to the same as from time to time amended and in effect and to
any successor statute, law, rule or regulation; and (viii) any transaction or
event shall be considered “permitted by” or made “in accordance with” or “in
compliance with” this Agreement or any particular provision thereof if such
transaction or event is not expressly prohibited by this Agreement or such
provision, as the case may be.
 
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
 
2.1.  Commitments. (a) Subject to the terms and conditions hereof, (i) each
Lender severally agrees to make Loans on up to two Borrowing Dates at any time
during the period from the Effective Date to April 15, 2007 in an aggregate
principal amount not to exceed its Term Commitment and (ii) each Incremental
Lender severally agrees to make one or more term loans (each, an “Incremental
Loan”) to the extent provided in Section 2.1(b). The Loans may from time to time
be Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.10.
 
(b)  The Borrower and any one or more Lenders (including New Lenders) may from
time to time agree that such Lenders shall make Incremental Loans by executing
and delivering to the Administrative Agent an Incremental Facility Activation
Notice specifying (i) the amount of such Incremental Loans, (ii) the applicable
Incremental Facility Closing Date, (iii) the applicable Incremental Maturity
Date, (iv) the Applicable Margin for such Incremental Loans, (v) the proposed
original issue discount applicable to such Incremental Loans, if any, (vi) the
applicable optional redemption and premium provisions applicable to such
Incremental Loans and (vii) any other provisions applicable to the Incremental
Loans reasonably acceptable to the Administrative Agent; provided that (i) no
portion of the principal amount of such Incremental Loans shall have a scheduled
maturity prior to the Maturity Date, (ii) mandatory prepayment provisions (other
than prepayment premiums) of the Incremental Loans and the initial Loans shall
be identical and (iii) all other terms and conditions of the Incremental Loans
(other
 
29

--------------------------------------------------------------------------------


 
than amounts, maturity, interest rates, original issue discount, fees, optional
redemption provisions and other economic terms) shall be reasonably satisfactory
to the Administrative Agent. Notwithstanding the foregoing, without the consent
of the Required Lenders, no Incremental Loans may be borrowed if a Default or
Event of Default is in existence after giving pro forma effect thereto. No
Lender shall have any obligation to participate in any increase described in
this paragraph unless it agrees to do so in its sole discretion.
 
(c)  Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.1(b) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit F-1, whereupon such bank, financial institution or other entity (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement.
 
2.2.  Procedure for Borrowing. In order to effect the borrowing hereunder, the
Borrower shall give the Administrative Agent the Notice of Borrowing (which
notice must be received by the Administrative Agent prior to 1:00 P.M., New York
City time, (a) three Business Days prior to the requested Borrowing Date, in the
case of Eurodollar Loans, or (b) one Business Day prior to the requested
Borrowing Date, in the case of ABR Loans), specifying (i) the amount and Type of
Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective length of the initial Interest Period therefor. Upon receipt of the
Notice of Borrowing from the Borrower, the Administrative Agent shall promptly
notify each Lender thereof. Each Lender will make the amount of its pro rata
share of each borrowing available to the Administrative Agent for the account of
the Borrower at the Funding Office prior to 12:00 Noon, New York City time, on
the Borrowing Date requested by the Borrower in funds immediately available to
the Administrative Agent. Such borrowing will then be made available not later
than 1:00 P.M., New York City time, to the Borrower by the Administrative Agent
crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
relevant Lenders and in like funds as received by the Administrative Agent.
 
2.3.  Repayment of Loans (a) The Borrower shall repay all outstanding Loans ,
other than Incremental Loans, on the Maturity Date.
 
(b)   The Borrower shall repay all outstanding Incremental Loans on the
Incremental Maturity Date, as specified in the Incremental Facility Activation
Notice pursuant to which such Incremental Loans were made.
 
2.4.  [RESERVED].
 
2.5.  [RESERVED].
 
2.6.  Fees.The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates previously agreed pursuant to a fee letter
agreement, dated February 2007 between the Borrower and the Administrative
Agent.
 
2.7.  [RESERVED].
 
2.8.  Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (except as
specified below), upon notice delivered to the Administrative Agent no later
than 1:00 P.M., New York City time, at least three
 
30

--------------------------------------------------------------------------------


 
Business Days prior thereto in the case of Eurodollar Loans and not later than
1:00 P.M., New York City time, at least one Business Day prior thereto in the
case of ABR Loans, which notice shall specify the date and amount of prepayment
and whether the prepayment is of Eurodollar Loans or ABR Loans; provided, that
if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.18. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Optional prepayments of the Loans (other than
Incremental Loans) made prior to March 6, 2008 shall be accompanied by a
prepayment fee, for the account of the Lenders, equal to 1.0% of the amount so
prepaid. Optional prepayments of Incremental Loans shall be accompanied by such
prepayment fees paid as may be specified in the Incremental Facility Activation
Notice. Partial prepayments of the Loans shall be in an aggregate principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable,
provided that such notice may state that it is conditioned upon the
effectiveness of other credit facilities or refinancings, the consummation of a
particular Asset Sale or the occurrence of a change of control, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified prepayment date) if such condition is not
satisfied.
 
2.9.  Mandatory Prepayments. (a) If on any date the Borrower or any of its
Restricted Subsidiaries shall receive Net Proceeds from any Asset Sale then such
Net Proceeds shall be applied to the prepayment of any outstanding Loans,
subject to and in accordance with the provisions of Section 6.11.
 
(b) Each prepayment of the Loans under this Section 2.9 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.
 
2.10.  Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent at least three Business Days’ prior irrevocable notice of such election,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent irrevocable notice of such election no later than 1:00 P.M.
New York City time, on the third Business Day prior to the proposed conversion
date (which notice shall specify the length of the initial Interest Period
therefor), provided that no ABR Loan may be converted into a Eurodollar Loan
when any Event of Default has occurred and is continuing. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
 
(b)  Any Eurodollar Loan may be continued as such by the Borrower giving
irrevocable notice to the Administrative Agent at least three Business Days
prior to the expiration of the then current Interest Period, in accordance with
the applicable provisions of the term “Interest Period” set forth in Section
1.1, of the length of the next Interest Period to be applicable to such Loans,
provided that (i) if so required by the Administrative Agent, no Eurodollar Loan
may be continued as such when any Event of Default has occurred and is
continuing and (ii) if the Borrower shall fail to give any required notice as
described above in this paragraph, the relevant Eurodollar Loans shall be
automatically converted to Eurodollar Loans having a one-month Interest Period
on the last day of the then expiring Interest Period. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each relevant Lender
thereof.
 
2.11.  Limitations on Eurodollar Tranches . Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all
 
31

--------------------------------------------------------------------------------


 
selections of Interest Periods hereunder shall be in such amounts and be made
pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $10,000,000 or a whole multiple of $1,000,000 in
excess thereof and (b) no more than ten Eurodollar Tranches shall be outstanding
at any one time.
 
2.12.  Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
 
(b)  Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
 
(c)  Upon the occurrence and during the continuation of any Event of Default
described in Section 8(a) or 8(b) hereof, the Applicable Margin with respect to
(i) overdue principal of Loans shall be increased by 2% per annum and (ii) to
the extent lawful, overdue interest, shall be increased by the same rate
applicable to overdue principal pursuant to subclause (i) above, in each case,
from the date of such non-payment until such amounts are paid in full (as well
after as before judgment).
 
(d)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
 
2.13.  Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans, the rate of interest on which
is calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365 (or 366, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
 
(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).
 
2.14.  Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
 
(a)  the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or
 
(b)  the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
 
32

--------------------------------------------------------------------------------


 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loan requested to be made on the first day of
such Interest Period shall be made as ABR Loans, (y) any Loans that were to have
been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Loans to Eurodollar Loans.
 
2.15.  Pro Rata Treatment and Payments. (a) [Reserved].
 
(b)  Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
Amounts repaid or prepaid on account of the Loans may not be reborrowed.
 
(c)  [Reserved].
 
(d)  All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.
 
(e)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower. Nothing in this paragraph shall be deemed to limit
the rights of the Administrative Agent or the Borrower against any Lender.
 
(f)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such
 
33

--------------------------------------------------------------------------------


 
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days of such required
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
 
2.16.  Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Effective Date:
 
(i)    shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.17 and changes in the rate of tax on the overall net
income of such Lender);
 
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
 
(iii)    shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
 
(b)  If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the Effective Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this paragraph for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such six-month period shall
be extended to include the period of such retroactive effect.
 
34

--------------------------------------------------------------------------------


 
(c)  A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.17.  Taxes. (a) All payments made by the Borrower under this Agreement shall
be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document). If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
the Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.
 
(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)  Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.
 
(d)  Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant
 
35

--------------------------------------------------------------------------------


 
purchases the related participation). In addition, each Non-U.S. Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall
promptly notify the Borrower at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). The inability of a Non-U.S. Lender (or a Transferee) to deliver any
form pursuant to this Section 2.17(d) as a result of a change in law after the
date such Lender (or a Transferee) becomes a Lender (or a Transferee) hereunder
or as a result of a change in circumstances of the Borrower or the use of
proceeds of such Lender’s (or Transferee’s) Loans shall not constitute a failure
to comply with this Section 2.17(d) and accordingly the indemnities to which
such Person is entitled pursuant to this Section 2.17 shall not be affected as a
result of such inability. If a Lender (or Transferee) as to which the preceding
sentence does not apply is unable to deliver any form pursuant to this Section
2.17(d), the sole consequence of such failure to deliver as a result of such
inability shall be that the indemnity described in Section 2.17(a) hereof for
any Non-Excluded Taxes shall not be available to such Lender or Transferee with
respect to the period that would otherwise be covered by such form.
 
(e)  A Lender that is entitled to an exemption from non-U.S. withholding tax
under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding, provided that such Lender is legally entitled to complete, execute
and deliver such documentation and in such Lender’s judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.
 
(f)  Any Lender (or Transferee) claiming any indemnity payment or additional
amounts payable pursuant to Section 2.17(a) shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the Borrower if the making of such a
filing would avoid the need for or reduce the amount of any such indemnity
payment or additional amounts that may thereafter accrue.
 
(g)  The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.18.  Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
of Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurodollar market. A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error.
 
36

--------------------------------------------------------------------------------


 
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
 
2.19.  Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.16 or 2.17(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of any Borrower or the rights of any Lender pursuant to Section 2.16
or 2.17(a).
 
2.20.  Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.16 or 2.17(a) or (b) defaults in its obligation to make Loans hereunder, with
a replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.19
which has eliminated the continued need for payment of amounts owing pursuant to
Section 2.16 or 2.17(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 2.18 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (viii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.16 or 2.17(a), as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Agents or any other Lender shall have against
the replaced Lender.
 
In the event that any Lender (a “Non-Consenting Lender”) fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders or the approval of all of the Lenders directly
affected thereby, in each case in accordance with the terms of Section 10.1, the
Borrower shall be permitted to replace such Non-Consenting Lender with a
replacement financial institution satisfactory to the Administrative Agent, so
long as the consent of the Required Lenders shall have been obtained with
respect to such amendment, modification, termination, waiver or consent;
provided that (i) such replacement does not conflict with any applicable law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, (ii) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to the Non-Consenting Lender
pursuant to the Credit Documents on or prior to the date of replacement,
(iii) the replacement financial institution shall approve the proposed
amendment, modification, termination, waiver or consent, (iv) the Borrower shall
be liable to the Non-Consenting Lender under Section 2.18 if any Eurodollar Loan
owing to the Non-Consenting Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (v) the Non-Consenting Lender shall be
obligated to make such replacement in accordance with the provisions of Section
10.6(c) (provided that the Borrower shall be obligated to pay the registration
and processing fee referred to therein), (vi) until such time as such
replacement shall be consummated, the Borrower shall pay to the Non-Consenting
Lender all additional amounts (if any) required pursuant to Section 2.16, 2.17
or 2.18, as the case may be, (vii) the Borrower provides at least three Business
Days’ prior notice to the Non-Consenting Lender, (viii) any such replacement
shall not be deemed to be a waiver of any rights that the Borrower, the
Administrative Agent
 
37

--------------------------------------------------------------------------------


 
or any other Lender shall have against the Non-Consenting Lender and (ix) in
connection with any replacement of a Non-Consenting Lender prior to March 6,
2008, the Borrower shall pay such Lender a premium equal to 1% of the principal
amount of such Lender’s Loans. In the event any Non-Consenting Lender fails to
execute the agreements required under Section 10.6 in connection with an
assignment pursuant to this Section 2.20, the Borrower may, upon two Business
Days’ prior notice to the Non-Consenting Lender, execute such agreements on
behalf of the Non-Consenting Lender.
 
SECTION 3.    [RESERVED]
 
SECTION 4.    REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:
 
4.1.  Financial Condition. The audited consolidated balance sheet of the
Borrower as at December 31, 2005, and the related audited consolidated
statements of operations and cash flows for the fiscal year ended on such date,
have been prepared based on the best information available to the Borrower as of
the date of delivery thereof, and present fairly the consolidated financial
condition of the Borrower as at such date, and the consolidated results of its
operations and its consolidated cash flows for the period then ended. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by KPMG and disclosed therein or as
otherwise disclosed therein). The Borrower and its Subsidiaries do not have any
material obligations pursuant to any Guarantee, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in such financial statements.
 
4.2.  No Change. Since December 31, 2005 there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
 
4.3.  Existence; Compliance with Law. The Borrower and its Subsidiaries (a)
except in the case of any Shell Subsidiary and any former Shell Subsidiary, is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law, in each case with respect to clauses (b), (c) and (d),
except as could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
4.4.  Power; Authorization; Enforceable Obligations. The Borrower has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents and to borrow hereunder. The Borrower has taken all necessary action
to authorize the execution, delivery and performance of the Loan Documents and
to authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowing hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, other than those that have been obtained or made and are in full
force and effect. Each Loan Document has been duly executed and delivered on
behalf of the Borrower. This Agreement constitutes, and each other Loan Document
upon execution will constitute, a valid and legally binding obligation of
 
38

--------------------------------------------------------------------------------


 
the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
4.5.  No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings hereunder and the use of the
proceeds thereof, will not violate any material Requirement of Law or any
material Contractual Obligation of any Designated Holding Company, the Borrower
or any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Pledge Agreement or permitted by Section 6.14).
 
4.6.  Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or any of its Subsidiaries, or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.
 
4.7.  No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.
 
4.8.  Ownership of Property; Liens. The Borrower and each of its Subsidiaries
has marketable title to, or a valid leasehold interest in, all its real
property, and good title to, or a valid leasehold interest in, all its other
property (in each case except as could not reasonably be expected to have a
Material Adverse Effect), and none of such property is subject to any Lien
except Liens not prohibited by Section 6.14.
 
4.9.  Intellectual Property. The Borrower and each of its Subsidiaries owns, or
is licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted, except as could not reasonably be expected to
have a Material Adverse Effect. No claim has been asserted and is pending by any
Person challenging or questioning the use, validity or effectiveness of any
Intellectual Property owned or licensed by the Borrower or any of its
Subsidiaries that could reasonably be expected to result in a breach of the
representation and warranty set forth in the first sentence of this Section 4.9,
nor does the Borrower know of any valid basis for any such claim. The use of all
Intellectual Property necessary for the conduct of the business of the Borrower
and its Subsidiaries, taken as a whole, does not infringe on the rights of any
Person in such a manner that could reasonably be expected to result in a breach
of the representation and warranty set forth in the first sentence of this
Section 4.9.


4.10.  Taxes. The Borrower and each of its Subsidiaries (other than Shell
Subsidiaries) has filed or caused to be filed all federal, state and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than those with respect
to which the amount or validity thereof are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be).
 
4.11.  Federal Regulations. No part of the proceeds of any Loans will be used
(a) for “buying” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms
 
39

--------------------------------------------------------------------------------


 
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
 
4.12.  Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Borrower or any of its Subsidiaries pending or, to
the knowledge of the Borrower, threatened; (b) hours worked by, and payment made
to, employees of the Borrower and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Requirement of Law dealing
with such matters; and (c) all payments due from the Borrower or any of its
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the Borrower or the relevant
Subsidiary.
 
4.13.  ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by more than $1,000,000. Neither the Borrower nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor, to the
Borrower’s knowledge, any Commonly Controlled Entity would become subject to any
material liability under ERISA if the Borrower or any Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. No Multiemployer Plan of the Borrower or any Commonly Controlled
Entity is in Reorganization or Insolvent.
 
4.14.  Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. The
Borrower is not subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
 
4.15.  Subsidiaries. As of the Effective Date, (a) Schedule 4.15 sets forth the
name and jurisdiction of organization of each Designated Holding Company, the
Borrower and each of the Borrower’s Subsidiaries (except any Shell Subsidiary)
and, as to each such Person, the percentage of each class of Equity Interests
owned by the Borrower and each of the Borrower’s Subsidiaries, and (b) except as
set forth on Schedule 4.15, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments of any nature
relating to any Equity Interests of the Borrower or any of its Subsidiaries
(except any Shell Subsidiary), except as created by the Loan Documents, the CCO
First Lien Credit Agreement and the CCO Senior Note Indenture and documents
relating thereto.
 
4.16.  Use of Proceeds. The proceeds of the Loans shall be used to redeem or
otherwise repurchase up to $350,000,000 of Indebtedness of any Parent and/or to
repay revolving loans outstanding under the CCO First Lien Credit Agreement and
to pay interest, fees and expenses incurred in connection therewith.
 
40

--------------------------------------------------------------------------------


 
4.17.  Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:
 
(a)  the facilities and properties owned, leased or operated by the Borrower or
any of its Subsidiaries (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;
 
(b)  neither the Borrower nor any of its Subsidiaries has received or is aware
of any notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by the Borrower or any of its Subsidiaries (the “Business”), nor does the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;
 
(c)  Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;
 
(d)  no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Subsidiary is or will be named as a party with respect
to the Properties or the Business, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
 
(e)  there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the Borrower or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws;
 
(f)  the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
 
(g)  neither the Borrower nor any of its Subsidiaries has assumed any liability
of any other Person under Environmental Laws.
 
4.18.  Certain Cable Television Matters. Except as, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect:
 
(a)  (i) the Borrower and its Subsidiaries possess all Authorizations necessary
to own, operate and construct the CATV Systems or otherwise for the operations
of their businesses and are not in violation thereof and (ii) all such
Authorizations are in full force and effect and no event has occurred that
permits, or after notice or lapse of time could permit, the revocation,
termination or material and adverse modification of any such Authorization;
 
41

--------------------------------------------------------------------------------


 
(b)  neither the Borrower nor any of its Subsidiaries is in violation of any
duty or obligation required by the Communications Act of 1934, as amended, or
any FCC rule or regulation applicable to the operation of any portion of any of
the CATV Systems;
 
(c)  (i) there is not pending or, to the best knowledge of the Borrower,
threatened, any action by the FCC to revoke, cancel, suspend or refuse to renew
any FCC License held by the Borrower or any of its Subsidiaries and (ii) there
is not pending or, to the best knowledge of the Borrower, threatened, any action
by the FCC to modify adversely, revoke, cancel, suspend or refuse to renew any
other Authorization; and
 
(d)  there is not issued or outstanding or, to the best knowledge of the
Borrower, threatened, any notice of any hearing, violation or complaint against
the Borrower or any of its Subsidiaries with respect to the operation of any
portion of the CATV Systems and the Borrower has no knowledge that any Person
intends to contest renewal of any Authorization.
 
4.19.  Accuracy of Information, Etc. No statement or information (other than
projections and pro forma financial information) contained in this Agreement,
any other Loan Document, the Confidential Information Memorandum or any other
document, certificate or statement furnished by or on behalf of the Borrower to
the Agents or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, as
supplemented and updated from time to time (including through the filing of
reports with the SEC) prior to the date this representation and warranty is made
or deemed made and when taken as a whole with other such statements and
information, contains any untrue statement of a material fact or omits to state
a material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to the Borrower (other than information of a general economic or political
nature) that could reasonably be expected to have a Material Adverse Effect that
has not been expressly disclosed herein, in the other Loan Documents, in the
Confidential Information Memorandum, in reports filed with the SEC or in any
other documents, certificates and statements furnished to the Agents and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
 
4.20.  Security Interests. (a) The Pledge Agreement is effective to create in
favor of the Administrative Agent, for the benefit of the Lenders, a legal,
valid and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of certificated Pledged Stock (constituting
securities within the meaning of Section 8-102(a)(15) of the New York UCC)
described in the Pledge Agreement, when certificates representing such Pledged
Stock are delivered to the Administrative Agent under the CCO First Lien Credit
Agreement (which certificates shall be held for the benefit of the
Administrative Agent and the Lenders hereunder subject to the prior security
interest of the CCO First Lien Administrative Agent and the lenders under the
CCO First Lien Credit Agreement and the trustee and the securityholders under
the CCO Senior Note Indenture), and in the case of the other Collateral
described in the Pledge Agreement, when financing statements in appropriate form
are filed in the offices specified on Schedule 4.20(a), the Pledge Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the parties thereto in such Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Pledge Agreement),
in each case prior and superior in right to any other Person, other than with
respect to Liens not prohibited by Section 6.14.


42

--------------------------------------------------------------------------------


 
(b) None of the Equity Interests of the Borrower and its Subsidiaries which are
limited liability companies or partnerships constitutes a security under Section
8-103 of the New York UCC or the corresponding code or statute of any other
applicable jurisdiction.
 
4.21.  Solvency. The Borrower and its Subsidiaries, taken as a whole, are, and
after giving effect to the financing transactions referred to herein will be and
will continue to be, Solvent.
 
4.22.  Certain Tax Matters. As of the Restatement Effective Date, the Borrower
and each of its Subsidiaries (other than any such Subsidiary that is organized
as a corporation) is a Flow-Through Entity.
 
SECTION 5.    CONDITIONS PRECEDENT
 
5.1.  Conditions to Initial Borrowing. The availability of Loans on the initial
Borrowing Date hereunder is subject to the satisfaction of the following
conditions precedent:
 
(a)  Credit Agreement; Pledge Agreement. This Agreement shall have been executed
and delivered by the Agents, the Borrower and each Lender listed on Schedule
1.1. The Pledge Agreement shall have been executed and delivered by the
Borrower.
 
(b)  Payment of Fees, Expenses, Etc. The Borrower shall have paid all fees and
expenses (i) required to be paid herein for which invoices have been presented
or (ii) as otherwise agreed to be paid on the Effective Date.
 
(c)  Solvency Certificate. The Administrative Agent shall have received a
solvency certificate of the Borrower dated the Effective Date, reasonably
satisfactory to the Administrative Agent.
 
(d)  Legal Opinions. On the Effective Date, the Administrative Agent shall have
received the legal opinion of Gibson, Dunn & Crutcher LLP, counsel to Borrower,
which opinion shall be in form and substance reasonably satisfactory to the
Administrative Agent.
 
(e)  Filings. Uniform Commercial Code financing statements required by the
Pledge Agreement to be filed in order to perfect in favor of the Administrative
Agent, for the benefit of the Lenders, a Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens not prohibited by Section 6.14), shall be in proper form for
filing.
 
(f)  Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
the Borrower, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments and (ii) a good standing certificate
for the Borrower from its jurisdiction of organization.
 
5.2.  Conditions to the Extension of Credit. The agreement of each Lender to
make the extension of credit requested to be made by it on each Borrowing Date
(including the initial Borrowing Date) is subject to the satisfaction of the
following conditions precedent:
 
43

--------------------------------------------------------------------------------


 
(a)  Representations and Warranties. Each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except for any representation and warranty that is made as of a
specified earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date).
 
(b)  No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
The borrowing by the Borrower on each Borrowing Date shall constitute a
representation and warranty by the Borrower as of such date that the conditions
contained in this Section 5.2 have been satisfied.
 
SECTION 6.    COVENANTS
 
6.1.  [RESERVED].
 
6.2.  [RESERVED].
 
6.3.  Reports. (a) Whether or not required by the SEC, so long as any Loans are
outstanding, the Borrower shall furnish to the Administrative Agent, within the
time periods specified in the SEC’s rules and regulations:
 
(1)  all quarterly (commencing with the quarter ending June 30, 2007) and annual
financial information that would be required to be contained in a filing with
the SEC on Forms 10-Q and 10-K if the Borrower were required to file such forms,
including a “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section and, with respect to the annual information only,
a report on the annual consolidated financial statements of the Borrower of its
independent public accountants; and
 
(2)  all information required to be contained in all current reports that would
be required to be filed with the SEC on Form 8-K if the Borrower were required
to file such reports.
 
(b) While (1) any Parent of the Borrower that guarantees the obligations in
respect of the Loans is subject to the reporting obligations of Section 13 or
15(d) of the Exchange Act (including pursuant to the terms of its Indebtedness),
(2) the rules and regulations of the SEC permit the Borrower and any such Parent
to report at the level of such Parent on a consolidated basis and (3) such
Parent is not engaged in any business in any material respect other than
incidental to its direct or indirect ownership of the Capital Stock of the
Borrower, such consolidated reporting at such Parent level in a manner
consistent with that described in this Section 6.3 for the Borrower shall
satisfy this Section 6.3; provided that such Parent includes in its reports
information about the Borrower that is required to be provided by a parent
guaranteeing debt of an operating company subsidiary pursuant to Rule 3-10 of
Regulation S-X or any successor rule then in effect.
 
For any fiscal quarter or fiscal year at the end of which Subsidiaries of the
Borrower are Unrestricted Subsidiaries, then the quarterly and annual financial
information required by this covenant shall include a reasonably detailed
presentation, either on the face of the financial statements or in the footnotes
thereto, and in Management's Discussion and Analysis of Financial Condition and
Results of Operations, of the financial condition and results of operations of
the Borrower and its Restricted Subsidiaries separate from the financial
condition and results of operations of the Unrestricted
 
44

--------------------------------------------------------------------------------


 
Subsidiaries of the Borrower.


6.4.  Compliance Certificate.
 
(a)  The Borrower shall deliver to the Administrative Agent, within 90 days
after the end of each fiscal year, an Officers' Certificate stating that a
review of the activities of the Borrower and its Subsidiaries during the
preceding fiscal year have been made under the supervision of the signing
Officers with a view to determining whether the Borrower has kept, observed,
performed and fulfilled its obligations under this Agreement, and further
stating, as to each such Officer signing such certificate, that to the best of
his or her knowledge the Borrower has kept, observed, performed and fulfilled
each and every covenant contained in this Agreement and is not in default in the
performance or observance of any of the terms, provisions and conditions of this
Agreement (or, if a Default or Event of Default shall have occurred, describing
all such Defaults or Events of Default of which he or she may have knowledge and
what action the Borrower is taking or proposes to take with respect thereto).
 
(b)  The Borrower shall, so long as any of the Loans are outstanding, deliver to
the Administrative Agent, forthwith upon any Officer becoming aware of any
Default or Event of Default, an Officers' Certificate specifying such Default or
Event of Default and what action the Borrower is taking or proposes to take with
respect thereto.
 
6.5.  Payment of Taxes. The Borrower shall pay, and shall cause each of its
Restricted Subsidiaries to pay, prior to delinquency, all material taxes,
assessments, and governmental levies except such as are contested in good faith
and by appropriate proceedings or where the failure to effect such payment is
not likely to result in a material adverse effect on the Borrower and its
Restricted Subsidiaries taken as a whole.
 
6.6.  Stay, Extension and Usury Laws. The Borrower covenants (to the extent that
it may lawfully do so) that it shall not at any time insist upon, plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law wherever enacted, now or at any time hereafter in force,
that may affect the covenants or the performance of this Agreement; and the
Borrower (to the extent that it may lawfully do so) hereby expressly waives all
benefit or advantage of any such law, and covenants that it shall not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Administrative Agent, but shall suffer and permit the execution
of every such power as though no such law has been enacted.
 
6.7.  Restricted Payments. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, directly or indirectly:
 
(a)  declare or pay any dividend or make any other payment or distribution on
account of its or any of its Restricted Subsidiaries' Equity Interests
(including any payment in connection with any merger or consolidation involving
the Borrower or any of its Restricted Subsidiaries) or to the direct or indirect
holders of the Borrower's or any of its Restricted Subsidiaries' Equity
Interests in their capacity as such (other than dividends or distributions
payable (x) solely in Equity Interests (other than Disqualified Stock) of the
Borrower or (y), in the case of the Borrower and its Restricted Subsidiaries, to
the Borrower or a Restricted Subsidiary thereof);
 
(b)  purchase, redeem or otherwise acquire or retire for value (including
without limitation, in connection with any merger or consolidation involving the
Borrower or any of its Restricted Subsidiaries) any Equity Interests of the
Borrower or any direct or indirect Parent of the Borrower or any Restricted
Subsidiary of the Borrower (other than, in the case of the Borrower and its
Restricted Subsidiaries, any such Equity Interests owned by the Borrower or any
of its Restricted Subsidiaries); or
 
45

--------------------------------------------------------------------------------


 
(c) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value, any Indebtedness of the Borrower that is
subordinated to the Loans, except a payment of interest or principal at the
Stated Maturity thereof
 
(all such payments and other actions set forth in clauses (a), (b) and (c) above
are collectively referred to as “Restricted Payments”), unless, at the time of
and after giving effect to such Restricted Payment:
 
(1)  no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;
 
(2)  the Borrower would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Leverage Ratio test set
forth in the first paragraph of Section 6.10; and
 
(3)  such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries from
and after October 1, 2003 (excluding Restricted Payments permitted by clauses
(2), (3), (4), (5), (6), (7), (8), (9) and (10) of the next succeeding
paragraph), shall not exceed, at the date of determination, the sum of the
following: (A) an amount equal to 100% of the Consolidated EBITDA of the
Borrower for the period beginning on the first day of the fiscal quarter
commencing October 1, 2003 to the end of the Borrower's most recently ended full
fiscal quarter for which internal financial statements are available, taken as a
single accounting period, less the product of 1.3 times the Consolidated
Interest Expense of the Borrower for such period, plus (B) an amount equal to
100% of Capital Stock Sale Proceeds less any amount of such Capital Stock Sale
Proceeds used in connection with an Investment made on or after October 1, 2003
pursuant to clause (5) of the definition of “Permitted Investments,” plus $100
million.
 
So long as no Default has occurred and is continuing or would be caused thereby,
the preceding provisions shall not prohibit:
 
(1)  the payment of any dividend within 60 days after the date of declaration
thereof, if at said date of declaration such payment would have complied with
the provisions of this Agreement;
 
(2)  the redemption, repurchase, retirement, defeasance or other acquisition of
any subordinated Indebtedness of the Borrower in exchange for, or out of the net
proceeds of, the substantially concurrent sale (other than to a Restricted
Subsidiary of the Borrower) of Equity Interests of the Borrower (other than
Disqualified Stock); provided that the amount of any such net cash proceeds that
are utilized for any such redemption, repurchase, retirement, defeasance or
other acquisition shall be excluded from clause (3) (B) of the preceding
paragraph;
 
(3)  the defeasance, redemption, repurchase or other acquisition of subordinated
Indebtedness of the Borrower with the net cash proceeds from an incurrence of
Permitted Refinancing Indebtedness;
 
46

--------------------------------------------------------------------------------


 
(4)  regardless of whether a Default then exists, the payment of any dividend or
distribution made in respect of any calendar year or portion thereof during
which the Borrower or any of its Subsidiaries is a Person that is not treated as
a separate tax paying entity for United States federal income tax purposes by
the Borrower and its Subsidiaries (directly or indirectly) to the direct or
indirect holders of the Equity Interests of the Borrower or its Subsidiaries
that are Persons that are treated as a separate tax paying entity for United
States federal income tax purposes, in an amount sufficient to permit each such
holder to pay the actual income taxes (including required estimated tax
installments) that are required to be paid by it with respect to the taxable
income of any Parent (through its direct or indirect ownership of the Borrower
and/or its Subsidiaries), the Borrower, its Subsidiaries or any Unrestricted
Subsidiary, as applicable, in any calendar year, as estimated in good faith by
the Borrower or its Subsidiaries, as the case may be;
 
(5)  regardless of whether a Default then exists, the payment of any dividend by
a Restricted Subsidiary of the Borrower to the holders of its common Equity
Interests on a pro rata basis;
 
(6)  the repurchase, redemption or other acquisition or retirement for value, or
the payment of any dividend or distribution to the extent necessary to permit
the repurchase, redemption or other acquisition or retirement for value, of any
Equity Interests of the Borrower or a Parent of the Borrower held by any member
of the Borrower's, such Parent's or any Restricted Subsidiary's management
pursuant to any management equity subscription agreement or stock option
agreement entered into in accordance with the policies of the Borrower, any
Parent or any Restricted Subsidiary; provided that the aggregate price paid for
all such repurchased, redeemed, acquired or retired Equity Interests shall not
exceed $10 million in any fiscal year of the Borrower;
 
(7)  payment of fees in connection with any acquisition, merger or similar
transaction in an amount that does not exceed an amount equal to 1.25% of the
transaction value of such acquisition, merger or similar transaction;
 
(8)  additional Restricted Payments directly or indirectly to CCH II or any
other Parent (i) regardless of whether a Default exists (other than an Event of
Default under Section 8(a), (b), (g) or (h)), for the purpose of enabling
Charter Holdings, CIH, CCH I, CCH II or any Charter Refinancing Subsidiary to
pay interest when due on Indebtedness under the Charter Holdings Indentures, the
CIH Indenture, the CCH I Indenture, the CCH II Indentures or any Charter
Refinancing Indebtedness, (ii) for the purpose of enabling CCI and/or any
Charter Refinancing Subsidiary to pay interest when due on Indebtedness under
the CCI Indentures and/or any Charter Refinancing Indebtedness and (iii) so long
as the Borrower would have been permitted, at the time of such Restricted
Payment and after giving pro forma effect thereto as if such Restricted Payment
had been made at the beginning of the applicable quarter period, to incur at
least $1.00 of additional Indebtedness pursuant to the Leverage Ratio test set
forth in the first paragraph of Section 6.10, (A) to the extent required to
enable Charter Holdings, CIH, CCH I, CCH II or any Charter Refinancing
Subsidiary to defease, redeem, repurchase, prepay, repay, discharge or otherwise
acquire or retire Indebtedness under the Charter Holdings Indentures, the CIH
Indenture, the CCH I Indenture, the CCH II Indentures or any Charter Refinancing
Indebtedness (including any expenses incurred by any Parent in connection
therewith) or (B) consisting of purchases, redemptions or other acquisitions by
the Borrower or its Restricted Subsidiaries of Indebtedness under the Charter
Holdings Indentures, the CIH Indenture, the CCH I Indenture, the CCH II
Indentures or any Charter Refinancing Indebtedness (including any expenses
incurred by the Borrower and its Restricted Subsidiaries
 
47

--------------------------------------------------------------------------------


 
in connection therewith) and the distribution, loan or investment to any Parent
of Indebtedness so purchased, redeemed or acquired;
 
(9)  Restricted Payments directly or indirectly to CCH II or any other Parent
regardless of whether a Default exists (other than an Event of Default under
Section 8(a), (b), (g) or (h)), for the purpose of enabling such Person (A) to
pay interest on and (B) so long as the Borrower would, at the time of such
Restricted Payment and after giving pro forma effect thereto as if such
Restricted Payment had been made at the beginning of the applicable quarter
period, have been permitted to incur at least $1.00 of additional Indebtedness
pursuant to the Leverage Ratio test set forth in the first paragraph of Section
6.10, to defease, redeem, repurchase, prepay, repay, discharge or otherwise
acquire or retire, in each case, Indebtedness of such Parent (x) which is not
held by another Parent and (y) to the extent that the net cash proceeds of such
Indebtedness are or were used for the (1) payment of interest or principal (or
premium) on any Indebtedness of a Parent (including (A) by way of a tender,
redemption or prepayment of such Indebtedness and (B) amounts set aside to
prefund any such payment), (2) direct or indirect Investment in the Borrower or
any of its Restricted Subsidiaries (to the extent such Investment is excluded
from clause (3)(B) of the preceding paragraph) or (3) payment of amounts that
would be permitted to be paid by way of a Restricted Payment under Section
6.7(10) (including the expenses of any exchange transaction); and
 
(10)  Restricted Payments directly or indirectly to CCH II or any other Parent
of (A) attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses (including any
commitment and other fees payable in connection with Credit Facilities) actually
incurred in connection with any issuance, sale or incurrence by CCH II or such
Parent of Equity Interests or Indebtedness, or any exchange of securities or
tender for outstanding debt securities, or (B) the costs and expenses of any
offer to exchange privately placed securities in respect of the foregoing for
publicly registered securities or any similar concept having a comparable
purpose.
 
The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or any of its Restricted
Subsidiaries pursuant to the Restricted Payment. The fair market value of any
assets or securities that are required to be valued by this covenant shall be
determined by the Board of Directors of CCI or the Borrower, whose resolution
with respect thereto shall be delivered to the Administrative Agent. Such Board
of Directors' determination must be based upon an opinion or appraisal issued by
an accounting, appraisal or investment banking firm of national standing if the
fair market value exceeds $100 million.


Not later than the date of making any Restricted Payment involving an amount or
fair market value in excess of $10 million, the Borrower shall deliver to the
Administrative Agent an Officers' Certificate stating that such Restricted
Payment is permitted and setting forth the basis upon which the calculations
required by this Section 6.7 were computed, together with a copy of any fairness
opinion or appraisal required by this Agreement.


6.8.  Investments. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly:
 
(a)  make any Restricted Investment; or
 
(b)  allow any of its Restricted Subsidiaries to become an Unrestricted
Subsidiary, unless, in each case:
 
48

--------------------------------------------------------------------------------


 
(1)  no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and
 
(2)  the Borrower would, at the time of, and after giving effect to, such
Restricted Investment or such designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, have been permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Leverage Ratio test set forth in the
first paragraph of Section 6.10.
 
An Unrestricted Subsidiary may be redesignated as a Restricted Subsidiary if
such redesignation would not cause a Default.


6.9.  Dividend and Other Payment Restrictions Affecting Subsidiaries. The
Borrower shall not, directly or indirectly, create or permit to exist or become
effective any encumbrance or restriction on the ability of any of its Restricted
Subsidiaries to:
 
(a)  pay dividends or make any other distributions on its Capital Stock to the
Borrower or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Borrower or any of its Restricted Subsidiaries;
 
(b)  make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or
 
(c)  transfer any of its properties or assets to the Borrower or any of its
Restricted Subsidiaries.
 
However, the preceding restrictions shall not apply to encumbrances or
restrictions existing under or by reason of:
 
(a)  Existing Indebtedness, contracts and other instruments as in effect on the
Effective Date and any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings thereof,
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are not materially more
restrictive, taken as a whole, with respect to such dividend and other payment
restrictions than those contained in the most restrictive Existing Indebtedness,
contracts or other instruments, as in effect on the Effective Date;
 
(b)  this Agreement and the Loans;
 
(c)  applicable law;
 
(d)  any instrument governing Indebtedness or Capital Stock of a Person acquired
by the Borrower or any of its Restricted Subsidiaries as in effect at the time
of such acquisition (except to the extent such Indebtedness was incurred in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired; provided that, in the case of Indebtedness, such Indebtedness was
permitted by the terms of this Agreement to be incurred;
 
(e)  customary non-assignment provisions in leases, franchise agreements and
other commercial agreements entered into in the ordinary course of business;
 
49

--------------------------------------------------------------------------------


 
(f)  purchase money obligations for property acquired in the ordinary course of
business that impose restrictions on the property so acquired of the nature
described in clause (c) of the preceding paragraph;
 
(g)  any agreement for the sale or other disposition of Capital Stock or assets
of a Restricted Subsidiary of the Borrower that restricts distributions by such
Restricted Subsidiary pending such sale or other disposition;
 
(h)  Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive at the time such restrictions become
effective, taken as a whole, than those contained in the agreements governing
the Indebtedness being refinanced;
 
(i)  Liens securing Indebtedness or other obligations otherwise permitted to be
incurred under Section 6.14 that limit the right of the Borrower or any of its
Restricted Subsidiaries to dispose of the assets subject to such Lien;
 
(j)  provisions with respect to the disposition or distribution of assets or
property in joint venture agreements and other similar agreements entered into
in the ordinary course of business;
 
(k)  restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
 
(l)  restrictions contained in the terms of Indebtedness or Preferred Stock
permitted to be incurred under Section 6.10; provided that such restrictions are
not materially more restrictive, taken as a whole, than the terms contained in
the most restrictive, together or individually, of the Credit Facilities and
other Existing Indebtedness as in effect on the Effective Date; and
 
(m)   restrictions that are not materially more restrictive, taken as a whole,
than customary provisions in comparable financings and that the management of
the Borrower determines, at the time of such financing, will not materially
impair the Borrower's ability to make payments as required hereunder.
 
6.10.  Incurrence of Indebtedness and Issuance of Preferred Stock. The Borrower
shall not, and shall not permit any of its Restricted Subsidiaries to, directly
or indirectly, create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Debt) and the
Borrower shall not issue any Disqualified Stock and shall not permit any of its
Restricted Subsidiaries to issue any shares of Disqualified Stock or Preferred
Stock; provided that the Borrower or any of its Restricted Subsidiaries may
incur Indebtedness, the Borrower may issue Disqualified Stock and, subject to
the final paragraph of this covenant below, Restricted Subsidiaries of the
Borrower may issue Preferred Stock if the Leverage Ratio of the Borrower and its
Restricted Subsidiaries would have been not greater than 5.5 to 1.0 determined
on a pro forma basis (including a pro forma application of the net proceeds
therefrom), as if the additional Indebtedness had been incurred, or the
Disqualified Stock or Preferred Stock had been issued, as the case may be, at
the beginning of the most recently ended fiscal quarter.
 
So long as no Default shall have occurred and be continuing or would be caused
thereby, the first paragraph of this covenant shall not prohibit the incurrence
of any of the following items of Indebtedness (collectively, “Permitted Debt”):
 
(1)  the incurrence by the Borrower and its Restricted Subsidiaries of
Indebtedness under Credit Facilities (including this Agreement but excluding
Incremental Loans); provided
 
50

--------------------------------------------------------------------------------


 
that the aggregate principal amount of all Indebtedness of the Borrower and its
Restricted Subsidiaries outstanding under this clause (1) for all Credit
Facilities of the Borrower and its Restricted Subsidiaries after giving effect
to such incurrence does not exceed an amount equal to $9.75 billion less the
aggregate amount of all Net Proceeds from Asset Sales applied by the Borrower or
any of its Restricted Subsidiaries to repay any such Indebtedness under a Credit
Facility pursuant to Section 6.11;
 
(2)  the incurrence by the Borrower and its Restricted Subsidiaries of Existing
Indebtedness (other than under Credit Facilities);
 
(3)  the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement
(including the cost of design, development, construction, acquisition,
transportation, installation, improvement and migration) of Productive Assets of
the Borrower or any of its Restricted Subsidiaries, in an aggregate principal
amount not to exceed, together with any related Permitted Refinancing
Indebtedness permitted by clause (5) below, $400 million at any time
outstanding;
 
(4)  the incurrence by the Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance or replace, in whole or in part, Indebtedness
(other than intercompany Indebtedness) that was permitted by this Agreement to
be incurred under this clause (5), the first paragraph of this Section 6.10 or
clauses (2), (3) or (4) of this paragraph;
 
(5)  the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Borrower and/or any of its
Restricted Subsidiaries; provided that:
 
(i)    if the Borrower is the obligor on such Indebtedness, such Indebtedness
must be expressly subordinated to the prior payment in full in cash of all
Obligations with respect to the Loans; and
 
(ii)    (A) any subsequent issuance or transfer of Equity Interests that results
in any such Indebtedness being held by a Person other than the Borrower or a
Restricted Subsidiary thereof and (B) any sale or other transfer of any such
Indebtedness to a Person that is not either the Borrower or a Restricted
Subsidiary thereof, shall be deemed, in each case, to constitute an incurrence
of such Indebtedness that was not permitted by this clause (6);
 
(6)  the incurrence by the Borrower or any of its Restricted Subsidiaries of
Hedging Obligations that are incurred for the purpose of fixing or hedging
interest rate risk with respect to any floating rate Indebtedness that is
permitted by the terms of this Agreement to be outstanding;
 
(7)  the guarantee by the Borrower or any of its Restricted Subsidiaries of
Indebtedness of a Restricted Subsidiary of the Borrower that was permitted to be
incurred by another provision of this Section 6.10;
 
(8)  [Reserved];
 
51

--------------------------------------------------------------------------------


 
(9)  the incurrence by the Borrower or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate principal amount at any time outstanding
under this clause (9) not to exceed $300 million;
 
(10)  the accretion or amortization of original issue discount and the write-up
of Indebtedness in accordance with purchase accounting; and
 
(11)  Indebtedness of the Borrower or any of its Restricted Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument drawn by the Borrower or such Restricted Subsidiary in the
ordinary course of business against insufficient funds, so long as such
Indebtedness is promptly repaid.
 
For purposes of determining compliance with this Section 6.10, any Indebtedness
under Credit Facilities outstanding on the Effective Date, the New Term Loans
(as defined under the CCO First Lien Credit Agreement) and the Loans (other than
Incremental Loans) (collectively, “Effective Date Indebtedness”) shall be deemed
to have been incurred pursuant to clause (1) above, and, in the event that an
item of proposed Indebtedness (other than any Effective Date Indebtedness) (a)
meets the criteria of more than one of the categories of Permitted Debt
described in clauses (1) through (11) above or (b) is entitled to be incurred
pursuant to the first paragraph of this Section 6.10, the Borrower shall be
permitted to classify and from time to time to reclassify such item of
Indebtedness in any manner that complies with this Section 6.10. Once any item
of Indebtedness is so reclassified, it shall no longer be deemed outstanding
under the category of Permitted Debt, where initially incurred or previously
reclassified. For avoidance of doubt, Indebtedness incurred pursuant to a single
agreement, instrument, program, facility or line of credit may be classified as
Indebtedness arising in part under one of the clauses listed above or under the
first paragraph of this Section 6.10, and in part under any one or more of the
clauses listed above, to the extent that such Indebtedness satisfies the
criteria for such classification.
 
Notwithstanding the foregoing, in no event shall any Restricted Subsidiary of
the Borrower consummate a Subordinated Debt Financing or a Preferred Stock
Financing. A “Subordinated Debt Financing” or a “Preferred Stock Financing,” as
the case may be, with respect to any Restricted Subsidiary of the Borrower shall
mean a public offering or private placement (whether pursuant to Rule 144A under
the Securities Act or otherwise) of Subordinated Notes or Preferred Stock
(whether or not such Preferred Stock constitutes Disqualified Stock), as the
case may be, of such Restricted Subsidiary to one or more purchasers (other than
to one or more Affiliates of the Borrower). “Subordinated Notes” with respect to
any Restricted Subsidiary of the Borrower shall mean Indebtedness of such
Restricted Subsidiary that is contractually subordinated in right of payment to
any other Indebtedness of such Restricted Subsidiary (including Indebtedness
under Credit Facilities), provided that the foregoing shall not apply to
priority of Liens, including by way of intercreditor arrangements. The foregoing
limitation shall not apply to:
 
(a)  any Indebtedness or Preferred Stock of any Person existing at the time such
Person is merged with or into or becomes a Subsidiary of the Borrower; provided
that such Indebtedness or Preferred Stock was not incurred or issued in
connection with, or in contemplation of, such Person merging with or into, or
becoming a Subsidiary of, the Borrower, and
 
(b)  any Indebtedness or Preferred Stock of a Restricted Subsidiary issued in
connection with, and as part of the consideration for, an acquisition, whether
by stock purchase, asset sale, merger or otherwise, in each case involving such
Restricted Subsidiary, which Indebtedness or Preferred Stock is issued to the
seller or sellers of such stock or assets; provided that such Restricted
Subsidiary is not obligated to register such Indebtedness or Preferred Stock
under the Securities Act or obligated to provide information pursuant to
Rule 144A under the Securities Act.
 
52

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, all Indebtedness incurred during any Suspension
Period shall not be deemed to have been incurred for the purposes of this
Section 6.10, but shall be included in the calculation of outstanding
Indebtedness from and after the next succeeding Reversion Date.


6.11.  Asset Sales. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, consummate an Asset Sale unless:
 
(a)  the Borrower or such Restricted Subsidiary receives consideration at the
time of such Asset Sale at least equal to the fair market value of the assets or
Equity Interests issued or sold or otherwise disposed of;
 
(b)  such fair market value is determined by the Board of Directors of CCI or
the Borrower and evidenced by a resolution of such Board of Directors set forth
in an Officers' Certificate delivered to the Administrative Agent;
 
(c)  at least 75% of the consideration therefor received by the Borrower or such
Restricted Subsidiary is in the form of cash, Cash Equivalents or readily
marketable securities.
 
For purposes of this Section 6.11, each of the following shall be deemed to be
cash:
 
(1)  any liabilities (as shown on the Borrower's or such Restricted Subsidiary's
most recent balance sheet) of the Borrower or any Restricted Subsidiary thereof
(other than contingent liabilities and liabilities that are by their terms
subordinated to the Loans) that are assumed by the transferee of any such assets
pursuant to a customary novation agreement that releases the Borrower or such
Restricted Subsidiary from further liability;
 
(2)  any securities, notes or other obligations received by the Borrower or any
such Restricted Subsidiary from such transferee that are converted by the
recipient thereof into cash, Cash Equivalents or readily marketable securities
within 60 days after receipt thereof (to the extent of the cash, Cash
Equivalents or readily marketable securities received in that conversion); and
 
(3)  Productive Assets.
 
Within 365 days after the receipt of any Net Proceeds from an Asset Sale, the
Borrower or a Restricted Subsidiary thereof may apply such Net Proceeds at its
option:


(1)  to repay (a) Indebtedness secured by a Lien on the Collateral that is
contractually senior, in terms of sharing of Collateral, to the Liens securing
the Loans or (b)  Indebtedness of the Restricted Subsidiaries of the Borrower
(other than Indebtedness represented by a guarantee of a Restricted Subsidiary
of the Borrower of Indebtedness of the Borrower); or
 
(2)  to invest in Productive Assets; provided that any such amount of Net
Proceeds which the Borrower or a Restricted Subsidiary thereof has committed to
invest in Productive Assets within 365 days of the applicable Asset Sale may be
invested in Productive Assets within two years of such Asset Sale.
 
The amount of any Net Proceeds received from Asset Sales that are not applied or
invested as provided in the preceding paragraph shall constitute “Excess
Proceeds.” When the aggregate amount of Excess Proceeds exceeds $25 million, the
Borrower shall make an offer (an “Asset Sale Offer”) to all Lenders and will
repay, redeem or offer to purchase all other Indebtedness of the Borrower
 
53

--------------------------------------------------------------------------------


 
that is of equal priority in right of payment with the Loans containing
provisions requiring repayment, redemption or offers to purchase with the
proceeds of sales of assets, to purchase, repay or redeem, on a pro rata basis,
the maximum principal amount of Loans and such other Indebtedness of the
Borrower of equal priority that may be purchased, repaid or redeemed out of the
Excess Proceeds, which amount includes the entire amount of the unapplied Net
Proceeds. The offer price in any Asset Sale Offer shall be payable in cash and
equal to 100% of the principal amount of the subject Loans plus accrued and
unpaid interest, if any, to the date of prepayment. If the aggregate principal
amount of Loans whose holders have elected to require prepayment in connection
with such Asset Sale Offer and such other Indebtedness of equal priority to be
purchased, repaid or redeemed out of the Excess Proceeds exceeds the amount of
Excess Proceeds, the Loans elected for prepayment in connection with such Asset
Sale Offer and such other Indebtedness of equal priority shall be purchased,
repaid or redeemed on a pro rata basis.
 
The Asset Sale Offer shall remain open for a period of 20 Business Days
following its commencement. No later than five Business Days after the
termination of the Offer Period, the Borrower shall repay the principal amount
of Loans required to be repaid pursuant to this covenant (the “Offer Amount”)
or, if less than the Offer Amount has been elected for repayment, all Loans
whose holders have elected repayment in response to the Asset Sale Offer.
Repayments of any Loans so repaid shall be made in the same manner as interest
payments are made.
 
Upon the commencement of an Asset Sale Offer the Borrower shall provide a notice
to the Administrative Agent (which the Administrative Agent shall then promptly
make available to each Lender). The Asset Sale Offer shall be made to all
Lenders. The notice, which shall govern the terms of the Asset Sale Offer, shall
state:
 
(a) that the Asset Sale Offer is being made pursuant to this Section 6.11 and
the length of time the Asset Sale Offer shall remain open (the “Offer Period”);
 
(b) the Offer Amount and the prepayment date; and
 
(c) that Lenders shall be required to notify the Administrative Agent prior to
the expiration of the Offer Period in order to have such Lender’s Loans prepaid
in such Asset Sale Offer.
 
On the prepayment date, the Borrower shall:
 
(a)  be obligated to prepay all Loans whose holders have properly elected
repayment pursuant to the Asset Sale Offer (or such lesser amount as is required
to be prepaid pursuant to such Asset Sale Offer in accordance with the second
preceding paragraph); and
 
(b)  deposit with the Administrative Agent an amount equal to the Offer Amount
(or such lesser amount as is required to be prepaid pursuant to such Asset Sale
Offer in accordance with the second preceding paragraph).
 
The Administrative Agent shall promptly distribute to each electing Lender the
portion of the Offer Amount (or such lesser amount as is required to be prepaid
pursuant to such Asset Sale Offer in accordance with the second preceding
paragraph) for its respective Loans subject to such election.
 
If any Excess Proceeds remain after consummation of an Asset Sale Offer, then
the Borrower or any Restricted Subsidiary thereof may use such remaining Excess
Proceeds for any purpose not otherwise prohibited by this Agreement. Upon
completion of any Asset Sale Offer, the amount of Excess Proceeds shall be reset
at zero.
 
54

--------------------------------------------------------------------------------


 
6.12.  Sales and Leasebacks. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, enter into any sale and leaseback transaction;
provided that the Borrower and its Restricted Subsidiaries may enter into a sale
and leaseback transaction if:
 
(a)  the Borrower or such Restricted Subsidiary could have:
 
(1)  incurred Indebtedness in an amount equal to the Attributable Debt relating
to such sale and leaseback transaction under the Leverage Ratio test in the
first paragraph of Section 6.10; and
 
(2)  incurred a Lien to secure such Indebtedness pursuant to Section 6.14 or the
definition of “Permitted Liens”; and
 
(b)  the transfer of assets in that sale and leaseback transaction is permitted
by, and the Borrower or such Restricted Subsidiary applies the proceeds of such
transaction in compliance with, Section 6.11.
 
The foregoing restrictions shall not apply to a sale and leaseback transaction
if the lease is for a period, including renewal rights, not in excess of three
years.


6.13.  Transactions with Affiliates. (a) The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, make any payment to, or sell,
lease, transfer or otherwise dispose of any of its properties or assets to, or
purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate (each, an “Affiliate Transaction”),
unless:
 
(b)  such Affiliate Transaction is on terms that are not less favorable to the
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with a Person who is not an Affiliate; and
 
(c)  the Borrower delivers to the Administrative Agent:
 
(1)  with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration given or received by the Borrower
or any such Restricted Subsidiary in excess of $15 million, a resolution of the
Board of Directors of the Borrower or CCI in its capacity as manager of the
Borrower (other than with respect to an Affiliate Transaction involving CCI) set
forth in an Officers' Certificate certifying that such Affiliate Transaction
complies with this Section 6.13 and that such Affiliate Transaction has been
approved by a majority of the members of such Board of Directors; and
 
(2)  with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration given or received by the Borrower
or any such Restricted Subsidiary in excess of $50 million, an opinion as to the
fairness to the Lenders of such Affiliate Transaction from a financial point of
view issued by an accounting, appraisal or investment banking firm of national
standing.
 
The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of the prior paragraph:


(a)  any existing employment agreement and employee benefit arrangement
(including stock purchase or option agreements, deferred compensation plans, and
retirement, savings or similar
 
55

--------------------------------------------------------------------------------


 
plans) entered into by the Borrower or any of its Subsidiaries and any
employment agreement and employee benefit arrangements entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;
 
(b)  transactions between or among the Borrower and/or its Restricted
Subsidiaries;
 
(c)  payment of reasonable directors' fees to Persons who are not otherwise
Affiliates of the Borrower and customary indemnification and insurance
arrangements in favor of directors, regardless of affiliation with the Borrower
or any of its Restricted Subsidiaries;
 
(d)  payment of Management Fees;
 
(e)  Restricted Payments that are permitted by Section 6.7 and Restricted
Investments that are permitted by Section 6.8;
 
(f)  Permitted Investments;
 
(g)  transactions pursuant to agreements existing on the Effective Date, as in
effect on the Effective Date, or as subsequently modified, supplemented, or
amended, to the extent that any such modifications, supplements or amendments
complied with the applicable provisions of the first paragraph of this Section
6.13; and
 
(h)  contributions to the common equity of the Borrower or the issue or sale of
Equity Interests of the Borrower.
 
6.14.  Liens. The Borrower shall not directly or indirectly, create or incur any
Lien of any kind securing Indebtedness, Attributable Debt or trade payables on
any assets of the Borrower, whether owned on the Effective Date or thereafter
acquired, unless such Lien is to secure such an obligation on a basis, in terms
of sharing of proceeds of Collateral, that is contractually (i) pari passu to
the Liens securing the Loans and, after giving effect thereto, or after giving
effect to the incurrence of such Indebtedness, Attributable Debt or trade
payables, the Borrower would have been permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Leverage Ratio test set forth in the
first paragraph of Section 6.10 or (ii) junior to the Liens securing the Loans.
The foregoing restriction shall not apply to Permitted Liens.


6.15.  Existence. Subject to Section 6.19 below, the Borrower shall do or cause
to be done all things necessary to preserve and keep in full force and effect
(a) its limited liability company existence, and the corporate, partnership or
other existence of each of its Restricted Subsidiaries, in accordance with the
respective organizational documents (as the same may be amended from time to
time) of the Borrower or any such Restricted Subsidiary and (b) the rights
(charter and statutory), licenses and franchises of the Borrower and its
Subsidiaries; provided, however, that the Borrower shall not be required to
preserve any such right, license or franchise, or the corporate, partnership or
other existence of any of its Restricted Subsidiaries, if the Board of Directors
of CCI or the Borrower shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, and that the loss thereof is not
likely to result in a material adverse effect on the Borrower and its Restricted
Subsidiaries taken as a whole.
 
6.16.  Change of Control. If a Change of Control occurs, each Lender shall have
the right to require the Borrower to repay all or any part (equal to $1,000,000
in principal amount, or in either case, an integral multiple thereof) of that
Lender's Loans pursuant to a “Change of Control Offer.” In the
 
56

--------------------------------------------------------------------------------


 
Change of Control Offer, the Borrower shall offer to prepay the Loans in
accordance with Section 2.8 (a “Change of Control Payment”).
 
Within ten days following any Change of Control, the Borrower shall mail a
notice to the Administrative Agent (which the Administrative Agent shall then
promptly make available to each Lender) describing the transaction or
transactions that constitute the Change of Control and stating:


(a)  the repayment amount and the repayment date, which shall not exceed 30
Business Days from the date such notice is mailed (the “Change of Control
Payment Date”); and
 
(b)  that Lenders shall be entitled to withdraw their election if the
Administrative Agent receives, not later than the close of business on the
second Business Day preceding the Change of Control Payment Date, a notice
setting forth the name of the Lender and a statement that such Lender is
withdrawing his election to have the Loans repaid.
 
On the Change of Control Payment Date, the Borrower shall:
 
(c)  be obligated to repay all Loans whose holders have properly elected
repayment pursuant to the Change of Control Offer; and
 
(d)  deposit with the Administrative Agent an amount equal to the Change of
Control Payment in respect of all Loans or portions thereof so elected for
repayment.
 
The Administrative Agent shall promptly distribute to each electing Lender the
Change of Control Payment for its respective Loans subject to such election, and
the Borrower shall promptly deliver to each Lender upon such Lender's request a
new Note equal in principal amount to the portion of such Lender's Loans not
elected for repayment, if any.
 
The provisions described above that require the Borrower to make a Change of
Control Offer following a Change of Control shall be applicable regardless of
whether or not any other provisions in this Agreement are applicable.
 
Notwithstanding any other provision of this Section 6.16, the Borrower shall not
be required to make a Change of Control Offer upon a Change of Control if a
third party makes the Change of Control Offer in the manner, at the times and
otherwise in compliance with the requirements set forth in this Agreement
applicable to a Change of Control Offer made by the Borrower and repays all
Loans whose holders have validly elected repayment and not withdrawn under such
Change of Control Offer.
 
6.17.  Limitations on Issuances of Guarantees of Indebtedness. The Borrower
shall not permit any of its Restricted Subsidiaries, directly or indirectly, to
Guarantee or pledge any assets to secure the payment of any other Indebtedness
of the Borrower except in respect of the Credit Facilities (the “Guaranteed
Indebtedness”) unless:


(1) such Restricted Subsidiary simultaneously executes and delivers a Guarantee
(a “Subsidiary Guarantee”) of the payment of the Loans by such Restricted
Subsidiary: and


(2) until one year after all the Loans have been paid in full in cash, such
Restricted Subsidiary waives and will not in any manner whatsoever claim or take
the benefit or advantage of, any rights of reimbursement, indemnity or
subrogation or any other
 
57

--------------------------------------------------------------------------------


 
rights against the Borrower or any other Restricted Subsidiary thereof as a
result of any payment by such Restricted Subsidiary under its Subsidiary
Guarantee;
 
provided that this paragraph shall not be applicable to any Guarantee of any
Restricted Subsidiary that existed at the time such Person became a Restricted
Subsidiary and was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary.
 
If the Guaranteed Indebtedness is subordinated to the Loans, then the Guarantee
of such Guaranteed Indebtedness shall be subordinated to the Subsidiary
Guarantee at least to the extent that the Guaranteed Indebtedness is
subordinated to the Loans.
 
Any such Subsidiary Guarantee shall terminate upon the release of such guarantor
from its guarantee of the Guaranteed Indebtedness.


6.18.  [RESERVED].
 
6.19.  Application of Fall-Away Covenants. During any period of time that
(a) the Loans have Investment Grade Ratings from both Rating Agencies and (b) no
Default or Event of Default has occurred and is continuing under this Agreement,
the Borrower and its Restricted Subsidiaries shall not be subject to the
provisions of Sections 6.7, 6.8, 6.9, 6.10, 6.11, 6.12, 6.13 and clause (d) of
Section 6.20 (collectively, the “Suspended Covenants”).
 
If the Borrower and its Restricted Subsidiaries are not subject to the Suspended
Covenants for any period of time as a result of the previous sentence and,
subsequently, one, or both of the Rating Agencies withdraws its ratings or
downgrades the ratings assigned to the Loans below the required Investment Grade
Ratings or a Default or Event of Default occurs and is continuing (each, a
“Reversion Date”), then the Borrower and its Restricted Subsidiaries shall
thereafter again be subject to the Suspended Covenants. The ability of the
Borrower and its Restricted Subsidiaries to make Restricted Payments after the
time of such withdrawal, downgrade, Default or Event of Default shall be
calculated in accordance with the terms of Section 6.7 as though such covenant
had been in effect during the entire period of time from the Effective Date. Any
Unrestricted Subsidiary that was designated as such during any Suspension Period
that is a Subsidiary of the Borrower on the Reversion Date shall be deemed to be
a Restricted Subsidiary on the corresponding Reversion Date and such designation
shall not be deemed a Default or Event of Default under this Agreement. For
purposes on Section 6.11, on the Reversion Date, the unutilized Excess Proceeds
will be reset to zero.


6.20.  Fundamental Changes. The Borrower may not, directly or indirectly: (1)
consolidate or merge with or into another Person (whether or not the Borrower is
the surviving Person) or (2) sell, assign, transfer, convey or otherwise dispose
of all or substantially all of its properties or assets, in one or more related
transactions, to another Person; unless:
 
(a)  either:
 
(1)  the Borrower is the surviving Person; or
 
(2)  the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or to which such sale, assignment, transfer, conveyance
or other disposition shall have been made is a Person organized or existing
under the laws of the United States, any state thereof or the District of
Columbia;
 
58

--------------------------------------------------------------------------------


 
(b)  the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition shall have been made assumes all the obligations
of the Borrower under this Agreement and the other Loan Documents pursuant to
agreements reasonably satisfactory to the Administrative Agent;
 
(c)  immediately after such transaction no Default or Event of Default exists;
and
 
(d)  the Borrower or the Person formed by or surviving any such consolidation or
merger (if other than the Borrower) will, on the date of such transaction after
giving pro forma effect thereto and any related financing transactions as if the
same had occurred at the beginning of the applicable four-quarter period, (i) be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Leverage Ratio test set forth in the first paragraph of Section 6.10 or (ii)
have a Leverage Ratio immediately after giving effect to such consolidation or
merger no greater than the Leverage Ratio immediately prior to such
consolidation or merger.
 
In addition, the Borrower may not, directly or indirectly, lease all or
substantially all of its properties or assets, in one or more related
transactions, to any other Person. The foregoing clause (d) shall not apply to a
sale, assignment, transfer, conveyance or other disposition of assets between or
among the Borrower and any of its Wholly Owned Restricted Subsidiaries.


Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Borrower in accordance with the terms above in this Section 6.20, the successor
Person formed by such consolidation or into which the Borrower is merged or to
which such transfer is made shall succeed to and (except in the case of a lease)
be substituted for, and may exercise every right and power of, the Borrower, as
the case may be, under this Agreement and the other Loan Documents with the same
effect as if such successor Person had been named therein as the Borrower, and
(except in the case of a lease) the Borrower shall be released from the
obligations under this Agreement and the other Loan Documents, except with
respect to any obligations that arise from, or are related to, such transaction.


SECTION 7.    [RESERVED]
 
SECTION 8.    EVENTS OF DEFAULT
 
8.1.  Events of Default. Each of the following is an Event of Default hereunder:
 
(a)  default for 30 consecutive days in the payment when due of interest on the
Loans;
 
(b)  default in payment when due of the principal of or premium, if any, on the
Loans;
 
(c)  failure by the Borrower or any of its Restricted Subsidiaries to comply
with the provisions of Sections 6.16 and 6.20;
 
(d)   failure by the Borrower or any of its Restricted Subsidiaries for 30
consecutive days after written notice thereof has been given to the Borrower by
the Administrative Agent or to the Borrower and the Administrative Agent by
Lenders holding at least 25% of the aggregate principal amount of Loans then
outstanding to comply with any of its other covenants or agreements in this
Agreement;
 
(e)  default under any mortgage, indenture or instrument under which there may
be issued or by which there may be secured or evidenced any Indebtedness for
money borrowed by the Borrower or
 
59

--------------------------------------------------------------------------------


 
any of its Restricted Subsidiaries (or the payment of which is guaranteed by the
Borrower or any of its Restricted Subsidiaries), whether such Indebtedness or
guarantee now exists or is created after the Effective Date, if that default:
 
(1)  is caused by a failure to pay at final stated maturity the principal amount
of such Indebtedness prior to the expiration of the grace period provided in
such Indebtedness on the date of such default (a “Payment Default”); or
 
(2)  results in the acceleration of such Indebtedness prior to its express
maturity, and, in each case, the principal amount of any such Indebtedness,
together with the principal amount of any other such Indebtedness under which
there has been a Payment Default or the maturity of which has been so
accelerated, aggregates $100 million or more;
 
(f)   failure by the Borrower or any of its Restricted Subsidiaries to pay final
judgments which are non-appealable aggregating in excess of $100 million, net of
applicable insurance which has not been denied in writing by the insurer, which
judgments are not paid, discharged or stayed for a period of 60 days;
 
(g)   the Borrower or any of its Significant Subsidiaries pursuant to or within
the meaning of Bankruptcy Law:
 
(1)  commences a voluntary case,
 
(2)  consents to the entry of an order for relief against it in an involuntary
case,
 
(3)  consents to the appointment of a custodian of it or for all or
substantially all of its property, or
 
(4)  makes a general assignment for the benefit of its creditors; or
 
(h)  a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
 
(1)  is for relief against the Borrower or any of its Significant Subsidiaries
in an involuntary case;
 
(2)  appoints a custodian of the Borrower or any of its Significant Subsidiaries
or for all or substantially all of the property of the Borrower or any of its
Significant Subsidiaries; or
 
(3)  orders the liquidation of the Borrower or any of its Significant
Subsidiaries;
 
and the order or decree remains unstayed and in effect for 60 consecutive days;
and
 
(i)  so long as the Pledge Agreement has not otherwise been terminated in
accordance with its terms or the Collateral as a whole has not otherwise been
released from the Lien of the Pledge Agreement in accordance with the terms
thereof, (i) any default by the Borrower in the performance of its obligations
under the Pledge Agreement (after the lapse of any applicable grace periods) or
this Agreement which adversely affects the enforceability, validity, perfection
or priority of the Administrative Agent's Lien on the Collateral or which
adversely affects the condition or value of the Collateral, taken as a whole, in
any material respect, (ii) repudiation or disaffirmation by the Borrower of
 
60

--------------------------------------------------------------------------------


 
its obligations under the Pledge Agreement and (iii) the determination in a
judicial proceeding that the Pledge Agreement is unenforceable or invalid
against the Borrower for any reason.
 
8.2.  Acceleration. In the case of an Event of Default arising from clause (g)
or (h) of Section 8.1 with respect to the Borrower, all of the outstanding Loans
shall become due and payable immediately without further action or notice. If
any other Event of Default occurs and is continuing, the Required Lenders may
declare all the Loans to be due and payable immediately. The Required Lenders by
written notice to the Administrative Agent may on behalf of all of the Lenders
rescind an acceleration and its consequences if the rescission would not
conflict with any judgment or decree and if all existing Events of Default have
been cured or waived.


8.3.  Other Remedies. If an Event of Default occurs and is continuing, the
Administrative Agent may pursue any available remedy to collect the payment of
principal, premium, if any, and interest on the Loans or to enforce the
performance of any provision of this Agreement.


A delay or omission by the Administrative Agent or any Lender in exercising any
right or remedy accruing upon a Default or an Event of Default shall not impair
the right or remedy or constitute a waiver of or acquiescence in a Default or
the Event of Default. All remedies are cumulative to the extent permitted by
law.


8.4.  Waiver of Existing Defaults. The Required Lenders by notice to the
Administrative Agent may on behalf of all Lenders waive an existing Default or
Event of Default and its consequences hereunder, except a continuing Default or
Event of Default in the payment of the principal of, premium, if any, or
interest on, the Loans (including in connection with an offer to purchase);
provided, however, that the Required Lenders may rescind an acceleration and its
consequences, including any related payment default that resulted from such
acceleration. Upon any such waiver, such Default shall cease to exist, and any
Event of Default arising therefrom shall be deemed to have been cured for every
purpose of this Agreement; but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereon.


8.5.  Priorities. If the Administrative Agent collects any money pursuant to
this Section, it shall pay out the money in the following order:


First: to the Administrative Agent , its agents and attorneys for amounts due
under Sections 9.7 and 10.5, including payment of all compensation, expense and
liabilities incurred, and all advances made, by the Administrative Agent and the
costs and expenses of collection;


Second: to Lenders for amounts due and unpaid with respect to the Loans for
interest, ratably, without preference or priority of any kind, according to the
amounts due and payable with respect to the Loans for interest; and


Third: to Lenders for amounts due and unpaid with respect to the Loans for
principal and premium, ratably, without preference or priority of any kind,
according to the amounts due and payable with respect to the Loans for principal
and premium, respectively; and


61

--------------------------------------------------------------------------------


 
Third: to the Borrower or to such party as a court of competent jurisdiction
shall direct.


The Administrative Agent may fix a record date and payment date for any payment
to Lenders pursuant to this Section 8.10.




SECTION 9.    THE AGENTS
 
9.1.  Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
 
9.2.  Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.
 
9.3.  Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of the Borrower to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of the Borrower.
 
9.4.  Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this
 
62

--------------------------------------------------------------------------------


 
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
 
9.5.  Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
 
9.6.  Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of the Borrower or any affiliate of
the Borrower, shall be deemed to constitute any representation or warranty by
any Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its affiliates. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower or any affiliate of the Borrower that may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.
 
9.7.  Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of, this Agreement, any of the other Loan
 
63

--------------------------------------------------------------------------------


 
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.
 
9.8.  Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though such Agent were not an Agent. With respect to its Loans
made by it, each Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
 
9.9.  Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a), Section 8(b), Section 8(g)
or Section 8(h) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
 
9.10.  Co-Documentation Agents and Co-Syndication Agents. The Co-Documentation
Agents and Co-Syndication Agents shall have no duties or responsibilities
hereunder in their capacity as such.
 
9.11.  Intercreditor Agreement. The provisions of this Agreement and the other
Loan Documents are subject to the Intercreditor Agreement. Each Lender hereby
authorizes the Administrative Agent to enter into the Intercreditor Agreement,
any amendment thereof, and any other intercreditor agreement authorized by
Section 10.1 and agrees that such Lender shall be bound by the terms of the
Intercreditor Agreement, any such amendment and each other intercreditor
agreement authorized by Section 10.1 to the same extent as if such Lender were
named as an original party therein.
 
SECTION 10.    MISCELLANEOUS
 
10.1.  Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
the Borrower may, or, with the written
 
64

--------------------------------------------------------------------------------


 
consent of the Required Lenders, the Administrative Agent and the Borrower may,
from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan or
reduce the stated rate of any interest, premium or fee payable hereunder or
extend the scheduled date of any payment thereof, in each case without the
consent of each Lender directly affected thereby; (ii) eliminate or reduce any
voting rights under this Section 10.1 or reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral from their
obligations under the Pledge Agreement (in each case except in connection with
Dispositions consummated or approved in accordance with the other terms of this
Agreement), in each case without the written consent of all Lenders, modify
Section 8.5 or change any provision of this agreement requiring pro rata
treatment of all Lenders; or (iii) amend, modify or waive any provision of
Section 9 without the written consent of the Administrative Agent. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Borrower, the Lenders, the
Agents and all future holders of the Loans. In the case of any waiver, the
Borrower, the Lenders and the Agents shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon. It is understood that, with respect to
any voting required by this Section 10.1, all members of a particular Specified
Intracreditor Group shall vote as a single unit.
 
Notwithstanding the foregoing, without the consent of the Required Lenders, the
Administrative Agent and the Borrower may amend any Loan Document:
 
(1) to cure any ambiguity, defect or inconsistency;
 
(4) to provide for the assumption of the Borrower’s obligations to Lenders in
the case of a merger or consolidation or sale of all or substantially all of the
assets of the Borrower pursuant to Section 6.20;
 
(5) to make any change that would provide any additional rights or benefits to
the Lenders or that does not adversely affect the legal rights under this
Agreement of any Lender;
 
(6) as necessary to comply with applicable law;
 
(7) to release Collateral, as permitted under the terms of this Agreement or the
Pledge Agreement;
 
(8) to add any additional assets as Collateral;
 
(9) to subordinate the Lien of the Loan Documents on the Collateral to the Lien
of the holders of any other Indebtedness secured by a Lien that is permitted to
rank prior to the Lien securing the Obligations under this Agreement (including
any Lien under clause (1) of the definition of Permitted Liens) on terms not
less favorable to the Lenders in any material respect than the terms of the
 
65

--------------------------------------------------------------------------------


 
Intercreditor Agreement (and upon the request of the Borrower, the
Administrative Agent shall enter into any such agreement and amend or replace
the Intercreditor Agreement for such purpose); or
 
(10) to provide for or confirm the borrowing of Incremental Loans.
 
Any designation of additional Indebtedness as “Pari Passu Secured Indebtedness”
pursuant to Section 5.1 of the Pledge Agreement shall not be considered an
amendment, supplement or other modification of such agreement.
 
10.2.  Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three (3) Business
Days after being deposited in the mail, postage prepaid, or, in the case of
telecopy notice, when received, addressed as follows in the case of the Borrower
and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:
 
The Borrower:
Charter Communications Holdings, LLC
12405 Powerscourt Drive
St. Louis, Missouri 63131
Attention: Treasurer
Telecopy: (314) 965-6492
Telephone: (314) 543-2474
Email: eloise.schmitz@chartercom.com
 
and
 
Attention: General Counsel
Telecopy: (314) 965-8793
Telephone: (314) 543-2308
Email: grier.raclin@chartercom.com
 
with a copy to:
 
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166-0193
Attention: Joerg H. Esdorn
Telecopy: (212) 351-5276
Telephone: (212) 351-3851
Email: jesdorn@gibsondunn.com 

 
66

--------------------------------------------------------------------------------


 
 
The Administrative Agent:
Bank of America, N.A.
TX1-419-14-12
Dallas, Texas 75202-3714
Attention: Joel Weaver
Telecopy: (214) 290-9413
Telephone: (214) 209-2354
Email: joel.g.weaver@bankofamerica.com
 
with a copy to:
 
Bank of America, N.A.
Agency Management
901 Main Street
TX1-149-14-11
Dallas, Texas 75202-3714
Attention: Renita Cummings
Telecopy: (214) 290-8371
Telephone: (214) 209-4130
Email: renita.m.cummings@bankofamerica.com
   

 
provided that (a) any notice, request or demand to or upon the Administrative
Agent or the Lenders shall not be effective until received and (b) any failure
to deliver a notice, request or demand made to or upon the Borrower to the first
and second addressees identified above under “The Borrower:” shall not affect
the effectiveness thereof.
 
10.3.  No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
10.4.  Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
 
10.5.  Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, or waiver or
forbearance of, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of one firm of counsel to the
Administrative Agent and filing and recording fees and expenses, (b) to pay or
reimburse each Lender and each Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights, privileges,
powers or remedies under this Agreement, the other Loan Documents and any such
other documents, including the fees and disbursements of one firm of counsel
selected by the Administrative Agent, together with any special or local
counsel, to the Administrative Agent and not more than one other firm of counsel
to the Lenders, (c) to pay, indemnify, and hold each Lender and each Agent
harmless from, any and all recording and filing fees and any and all
 
67

--------------------------------------------------------------------------------


 
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, that may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, (d) if
any Event of Default shall have occurred, to pay or reimburse all reasonable
fees and expenses of a financial advisor engaged on behalf of, or for the
benefit of, the Agents and the Lenders accruing from and after the occurrence of
such Event of Default, (e) to pay, indemnify, and hold each Lender, each Agent,
their advisors and affiliates and their respective officers, directors,
trustees, employees, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower any of its Subsidiaries or any of the Properties and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against the Borrower under any Loan Document, and
(f) to pay, indemnify, and hold each Indemnitee harmless from and against any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the matters described in clauses (a) through (d) above, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding, and regardless of whether such claim, investigation, litigation or
proceeding is brought by the Borrower, its directors, shareholders or creditors
or an Indemnitee, whether or not any Indemnitee is a party thereto and whether
or not the Effective Date has occurred) and the reasonable fees and expenses of
legal counsel in connection with any such claim, litigation, investigation or
proceeding (all the foregoing in clauses (e) and (f), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final non-appealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to so waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 15 days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to
Eloise E. Schmitz (Telephone No. (314) 543-2474) (Telecopy No. (314) 965-6492),
at the address of the Borrower set forth in Section 10.2, or to such other
Person or address as may be hereafter designated by the Borrower in a written
notice to the Administrative Agent. The agreements in this Section 10.5 shall
survive repayment of the Loans and all other amounts payable hereunder.
 
10.6.  Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.
 
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under
 
68

--------------------------------------------------------------------------------


 
this Agreement (including all or a portion of the Loans at the time owing to it)
with the prior written consent of:


(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
(I) a Lender, an affiliate of a Lender or an Approved Fund (as defined below),
or (II) if an Event of Default described in Section 8(a), (b), (g) or (h) has
occurred and is continuing, any other Person; and


(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Loan to a Lender, an Affiliate of a
Lender or an Approved Fund.


(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans, (x) the amount of the Loans of the assigning Lender
subject to each such assignment (as of the trade date specified in the
Assignment and Assumption with respect to such assignment or, if no trade date
is so specified, as of the date such Assignment and Assumption is delivered to
the Administrative Agent) shall not be less than $1,000,000 and (y) the
Aggregate Exposure of such assigning Lender shall not fall below $1,000,000,
unless, in each case, each of the Borrower and the Administrative Agent
otherwise consent provided that (1) no such consent of the Borrower shall be
required if an Event of Default described in Section 8(a), (b), (g) or (h) has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;
 
    (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 provided that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment; and


(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.


For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obliga-tions under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply
 
69

--------------------------------------------------------------------------------


 
with this Section 10.6 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.


(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.


(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Loans owing to it); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 10.5 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7(a) as though it were a Lender.


(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.17 unless such Participant complies with Section
2.17(d).


(d)  Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.


70

--------------------------------------------------------------------------------


 
(e) The Borrower, at the Borrower’s sole expense, upon receipt of written notice
from the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.
 
(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.
 
10.7.  Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefitted Lender”) shall receive any payment of all or part of the
amounts owing to it hereunder, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(e), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the amounts owing to such other Lender hereunder,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the amounts owing to each such other
Lender hereunder, or shall provide such other Lenders with the benefits of any
such collateral, as shall be necessary to cause such Benefitted Lender to share
the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.
 
(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
 
10.8.  Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
10.9.  Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such
 
71

--------------------------------------------------------------------------------


 
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
10.10.  Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by any Agent or any Lender relative to the subject matter hereof
not expressly set forth or referred to herein or in the other Loan Documents.
 
10.11.  GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12.  Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:
 
(1)  submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
 
(2)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(3)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(4)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(5)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
10.13.  Acknowledgments. The Borrower hereby acknowledges that:
 
(1)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
 
(2)  neither any Agent nor any Lender has any fiduciary relationship with or
duty to the Borrower arising out of or in connection with this Agreement or any
of the other Loan Documents, and the relationship between the Agents and
Lenders, on one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
 
72

--------------------------------------------------------------------------------


 
(3)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among the Borrower and the Agents and the Lenders.
 
10.14.  Release of Liens. In the event that (i) any Collateral is transferred in
a transaction permitted by this Agreement or (ii) any Collateral is released
pursuant to Section 10.1 with the consent of the Required Lenders, the Liens on
such Collateral securing the Loans will be automatically released and
terminated. To evidence any such release and termination, the Borrower shall be
entitled to such releases, terminations and other documents and instruments as
the Borrower or any third party entitled to rely thereon may request, and the
Administrative Agent shall, at the Borrower’s, execute and deliver such
requested releases, terminations and other documents and instruments, with
respect to items of Collateral subject to release pursuant to this clause (b)
upon compliance with the conditions precedent that the Borrower shall have
delivered to the Administrative Agent the following:


(i) a notice from the Borrower requesting release of Released Collateral and
specifically describing the proposed Released Collateral; and


(ii) no Default or Event of Default pursuant to clause (a) or (b) of Section 8.1
hereof is in effect or continuing on the date thereof or would result therefrom
(including, without limitation, as a result of an Insolvency Proceeding).


In addition, at such time as the Loans and the other obligations under the Loan
Documents (other than contingent indemnification obligations) shall have been
paid in full, the Collateral shall be released from the Liens created by the
Pledge Agreement, and the Pledge Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
the Borrower under the Pledge Agreement shall terminate, all without delivery of
any instrument or performance of any act by any Person.
 
10.15.  Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by the Borrower pursuant to this
Agreement that is designated by the Borrower as confidential; provided that
nothing herein shall prevent any Agent or any Lender from disclosing any such
information (a) to any Agent, any Lender or any affiliate of any Lender or any
Approved Fund, (b) to any Transferee or prospective Transferee that agrees to
comply with the provisions of this Section, (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates who have a need to know, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, (j) to any creditor or direct or
indirect contractual counterparty in swap agreements or such creditor or
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 10.15), (k) to a Person that is an
investor or prospective investor in a Securitization that agrees that its access
to information regarding the Borrower and the Loans is solely for purposes of
evaluating an investment in such Securitization (so long as such Person agrees
to be bound by the provisions of this Section 10.15), or (l) to a Person that is
a trustee, collateral manager, servicer, noteholder or secured party in a
Securitization in connection with the administration, servicing and reporting on
the assets serving as collateral for such Securitization (so long as such Person
agrees to be bound by the provisions of this Section 10.15). 
 
73

--------------------------------------------------------------------------------


 
           Each Lender acknowledges that information furnished to it pursuant to
this Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.


All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.


10.16.  WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
 
10.17.  USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
 



74

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
CHARTER COMMUNICATIONS OPERATING, LLC
 
By: /s/ Eloise E. Schmitz  
Name: Eloise E. Schmitz
Title:  Senior Vice President
 


--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Administrative Agent and Lender
 
By: /s/ William A. Bowen, Jr.  
Name: William A. Bowen, Jr.
Title: Managing Director
 



